

Exhibit 10.3


Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement


THIS AGREEMENT is made the 4th day of April 2011


Between


(1)
Kulicke & Soffa Pte. Ltd. (registration number 199902120H), as borrower
(“Borrower” and includes its successors in title); and



(2)
DBS Bank Ltd. (registration number 196800306E), as lender (the “Lender”).



WHEREBY IT IS AGREED as follows:-


RECITAL


(A)
At the request of the Borrower, the Lender has agreed to make available to the
Borrower the following banking facilities (“Facilities”):-



 
(i)
a short term loan facility of up to the maximum aggregate principal amount of US
Dollar Twelve Million (USD12,000,000.00) only (“STL Facility”); and



 
(ii)
a revolving credit facility of up to the maximum aggregate principal amount of
US Dollar Eight Million (USD8,000,000.00) only (“RC Facility”),



upon the terms and subject to the conditions herein contained.


INTERPRETATION


1.1           Definitions: In this Agreement, each of the following expression
has, except where the context otherwise requires, the meaning shown opposite
it:-


Availability Period
 
(a)
 
in relation to the STL Facility, a period commencing from the date of this
Agreement and ending on the close of business in Singapore on the day falling on
the date of notice to terminate the STL Facility by the Lender pursuant to
clause 5.10 hereof and/or cancellation of the STL Facility by the Borrower
pursuant to clause 5.11 hereof;
       
 
(b)
 
in relation to the RC Facility, a period commencing from the date of this
Agreement and ending on the close of business in Singapore on the day falling
one (1) month before the Final Maturity Date or such later date as may be agreed
by the Lender in its absolute discretion;


 
 

--------------------------------------------------------------------------------

 

Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement


Borrower
KULICKE & SOFFA PTE. LTD. (registration number 199902120H) and includes its
successors in title;
   
Business Day
a day (other than a Saturday, Sunday or public holiday) on which banks are open
for business in Singapore and New York City for the transaction of business of
the nature required by this Agreement;
   
Corporate Guarantee
a corporate guarantee in the form and substance prescribed by the Lender and
agreed by the Corporate Guarantor executed or to be executed by the Corporate
Guarantor in favour of the Lender to guarantee the payment and repayment of the
Total Secured Amounts upon the terms and subject to the conditions therein
contained, and which expression shall, where the context so admits, include any
amendment(s) or variations(s) thereof and addition(s) thereto and any other
instrument(s) executed supplemental thereto or in substitution thereof;
   
Corporate Guarantor
KULICKE AND SOFFA INDUSTRIES, INC, a company incorporated in Pennsylvania,
United States of America and having its registered office at 1005 Virginia
Drive, Ft. Washington, PA 19304 and includes its successors in title;
   
Events of Default
any of those events specified in clause 13.1 hereof;
   
Facilities
collectively, the STL Facility and the RC Facility;
   
Final Maturity Date
10 September 2013;
   
GAAP
means generally accepted accounting principles, standards and practices in
Singapore;
   
Group
the Corporate Guarantor and its subsidiaries collectively and “member of the
Group” shall be construed accordingly;
   
Interest Determination Date
the date which is the second (2nd) Business Day prior to the commencement of
each Interest Period;
   
Interest Payment Date
the last day of an Interest Period;
   
Lender
DBS BANK LTD. (registration number 196800306E) and includes its successors and
assigns;

 
 

Letter of Offer
the letter of offer dated 11 March 2011 relating to the STL Facility and the RC
Facility issued by the Lender in favour of the Borrower which reference shall
include any amendment(s) or variation(s) thereto or addition(s) thereto and any
instrument(s) executed supplemental thereto or in substitution thereof;


 
2

--------------------------------------------------------------------------------

 

Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement


RC Drawing
 
the amount of a drawing made or to be made under the RC Facility following the
delivery of a RC Drawing Notice under clause 4.1(f) or, where the context so
requires, any part thereof for the time being outstanding;
 
RC Drawing Notice
 
a notice of drawing substantially in the form set out in Schedule 5, duly
completed and signed by the Borrower;
 
RC Facility
 
a revolving credit facility of up to the maximum aggregate principal amount of
US Dollar Eight Million (USD8,000,000.00) only made or to be made available by
the Lender to the Borrower upon the terms and subject to the conditions herein
contained;
 
RC Interest Determination Date
 
 
the date which is the second (2nd) Business Day prior to the commencement of
each of the RC Interest Period;
 
RC Interest Payment Date
 
 
the last day of a RC Interest Period;
 
RC Interest Period
 
in relation to any RC Drawing or the RC Rollover, a period of one (1), two (2),
three (3) or six (6) month(s) as selected by the Borrower pursuant to clause 7.1
hereof, or if an Event of Default shall occur and is continuing or if the sum to
be drawndown is not available to the Lender for the period selected by the
Borrower (which non-availability shall be notified by the Lender to the Borrower
at least two (2) Business Days prior to the proposed RC Drawing or RC Rollover,
as the case may be), such other period of any duration as the Lender may at its
discretion determine (provided that to the extent practicable the Lender will
inform and consult with the Borrower prior to such determination) and for which
funds are available but so that:-
          (a)
the first (1st) RC Interest Period shall commence on the date of the RC Drawing
and expire on the last day of the RC Interest Period current at that time;
          (b)
each subsequent RC Interest Period shall commence on the day next following the
last day of the previous RC Interest Period;


 
3

--------------------------------------------------------------------------------

 

Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement



    (c) 
a RC Interest Period which would otherwise end on a day which is not a Business
Day shall end on the next succeeding Business Day or, if that Business Day falls
in the following month, the preceding Business Day;
          (d) 
if a RC Interest Period is extended or shortened by the application of (c)
above, the following RC Interest Period shall (without prejudice to the
application of (c) above) end on the day on which it would have ended if the
preceding RC Interest Period had not been so extended or shortened; and
          (e) 
a RC Interest Period which would otherwise terminate after the expiry of the
Availability Period in relation to the RC Facility shall be shortened to end of
the expiry of such Availability Period;
     
RC Loan
 
at any time, the aggregate amount of all RC Drawings and RC Rollovers
outstanding at that time;
 
RC Rollover
 
the amount of the RC Drawing rolled over following the delivery of the RC
Rollover Notice under clause 4.1 hereof;
 
RC Rollover Notice
 
a notice of the rollover substantially in the form set out in Schedule 6 duly
completed and signed by the Borrower;
 
RC Secured Amounts
 
at any time, the aggregate of the RC Loan, interest thereon, and such other sums
as are outstanding or otherwise due and owing under the RC Facility and in
accordance with the terms of this Agreement;



RC Prescribed Rate
such rate equal to the aggregate of two point five per centum (2.5%) per annum
and the SIBOR determined by the Lender on each RC Interest Determination Date;
   
Reference Banks
in relation to the determination of SIBOR, the principal Singapore offices of:-
   
 
(a)
DBS BANK LTD.;
   
 
(b)
CITIBANK;
   
 
(c)
BANK OF TOKYO MITSUBISHI UFJ,


 
4

--------------------------------------------------------------------------------

 

Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement



   
or such other banks as may from time to time be mutually agreed between the
Borrower and the Lender;
     
Debenture
 
a debenture in form and substance prescribed by the Lender executed or to be
executed by the Borrower in favour of the Lender whereby the Borrower shall
create or has created a first (1st) fixed charge and a first (1st) floating
charge over the assets and the properties of the Borrower in Singapore as
security for the Total Secured Amounts, and which expression shall, where the
context so admits, include any amendment(s) or variations(s) thereof and
addition(s) thereto and any other instrument(s) executed supplemental thereto or
in substitution thereof;
     
Standard Terms and Conditions
 
the standard terms and conditions governing banking facilities granted by the
Lender generally, which are appended to the Letter of Offer;
     
Security Documents
 
collectively, the Corporate Guarantee, the Debenture and any other documents for
the time being or from time to time constituting the security for the Total
Secured Amounts and the obligations and liabilities of the Borrower under the
Facilities and this Agreement; and references to “Security Document” include
references to any of them;
     
Security Interest
 
any encumbrance, mortgage, charge (whether fixed or floating), pledge, lien,
hypothecation, right of set-off, assignment by way of security, or any security
interest whatsoever, howsoever created or arising excluding hire purchase
transactions, liens and rights of set-off arising in the normal course of
trading or by operation of law;
     
SIBOR
 
in relation to any amount proposed to be drawndown or owing by the Borrower
hereunder in relation to the RC Drawing, RC Rollover or STL Drawing, on which
interest for the relevant STL Interest Period and/or RC Interest Period is to
accrue:-
     
 
 
  (a) 
the percentage rate per annum equal to the offered quotation published or
reported by Reuters Limited and appearing on the Reuters monitor screen which
displays the offered rate (rounded upwards if necessary to the nearest one
sixteenth (1/16) of one per centum (1%)) for deposits in US Dollar for such
period equal or approximate to the STL Interest Period and/or the RC Interest
Period at or about 11.00 a.m. (Singapore time) on the STL Interest Determination
Date and/or RC Interest Determination Date, as the case may be, for such period;
or


 
5

--------------------------------------------------------------------------------

 

Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement


 
 
  (b) 
if no quotation for US Dollar and the relevant STL Interest Period and/or RC
Interest Period is displayed and no alternative basis is agreed pursuant to
clause 10.3(b)(ii) for determining the rate of interest and/or basis of funding,
the arithmetic mean (rounded upwards to four decimal places) of the rates (as
notified to the Lender) at which each of the Reference Banks was offering to
prime banks in the Singapore Interbank Market at or about 11.00 a.m. (Singapore
time) on the STL Interest Determination Date and/or the RC Interest
Determination Date, for such period equal or approximate to the relevant STL
Interest Period and/or RC Interest Period, as the case may be;
     
STL Drawing
 
the amount of the drawing made or to be made under the STL Facility following
the delivery of a STL Drawing Notice under clause 4.1(c) hereof;
     
STL Drawing Notice
 
the notice of STL Drawing substantially in the form set out in Schedule 3
hereto, duly completed and signed by an authorised officer of the Borrower and
where the context so requires shall mean any one or more of them;
     
STL Facility
 
a short term loan facility of up to the maximum aggregate principal amount of US
Dollar Twelve Million (USD12,000,000.00) only made or to be made available by
the Lender to the Borrower upon the terms and subject to the conditions herein
contained;
     
STL Interest Determination Date
 
the date which is second (2nd) Business Days prior to the commencement of each
STL Interest Period;
     
STL Interest Period
 
in relation to the STL Drawing, a period of one (1), two (2), three (3) or six
(6) month(s) as selected by the Borrower pursuant to clause 5.1 hereof, or if an
Event of Default shall occur and is continuing or if the sum to be drawndown is
not available to the Lender for the period selected by the Borrower (which
non-availability shall be notified by the Lender to the Borrower at least two
(2) Business Days prior to the proposed STL Drawing), such other period of any
duration as the Lender may at its discretion determine (provided that to the
extent practicable the Lender will inform and consult with the Borrower prior to
such determination) and for which funds are available but so that:-


 
6

--------------------------------------------------------------------------------

 

Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement


 
 
  (a) 
the first (1st) STL Interest Period shall commence on the date of the STL
Drawing and expire on the last day of the STL Interest Period current at that
time;
     
 
 
  (b) 
each subsequent STL Interest Period shall commence on the day next following the
last day of the previous STL Interest Period;
     
 
 
  (c) 
a STL Interest Period which would otherwise end on a day which is not a Business
Day shall end on the next succeeding Business Day or, if that Business Day falls
in the following month, the preceding Business Day;
     
 
  (d) 
if a STL Interest Period is extended or shortened by the application of (c)
above, the following STL Interest Period shall (without prejudice to the
application of (c) above) end on the day on which it would have ended if the
preceding STL Interest Period had not been so extended or shortened; and
     
 
 
  (e) 
a STL Interest Period which would otherwise terminate after the STL Repayment
Date shall be shortened such that it shall expire on the STL Repayment Date;
     
STL Loan
 
at any time, the aggregate amount of the STL Drawings outstanding, at that time;
     
STL Prescribed Rate
 
subject to clause 5.9 hereof, such rate equal to the aggregate of one point five
per centum (1.5%) per annum and the SIBOR determined by the Lender on each STL
Interest Determination Date;
     
STL Repayment Date
 
the date falling on the last day of the selected STL Interest Period for that
STL Drawing;
     
STL Rollover
 
the amount of the STL Drawing rolled over following the delivery of the STL
Rollover Notice under clause 4.1(d) hereof;
     
STL Rollover Notice
 
a notice of the rollover substantially in the form set out in Schedule 4 duly
completed and signed by the Borrower;


 
7

--------------------------------------------------------------------------------

 

Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement


STL Secured Amounts
 
at any time, the aggregate of the STL Loan together with interest thereon and
all other amounts payable by the Borrower to the Lender in connection with the
STL Facility as provided under the terms of this Agreement;
     
Total Secured Amounts
 
the aggregate of the STL Secured Amounts and the RC Secured Amounts in
accordance with the terms contained in this Agreement at that time and
references to the “Total Secured Amounts” include any part thereof; and
     
USD and US Dollar
 
the lawful currency of United States of America and, in relation to all payments
to be made under this Agreement, same day funds.



1.2
Construction:



(a)
Unless the context otherwise requires, any reference in this Agreement to:



 
(i)
an “agreement” also includes a concession, contract, deed, franchise, licence,
treaty or undertaking (in each case, whether oral or written);



 
(ii)
the “assets” of the Borrower shall be construed as a reference to the whole or
any part of its undertaking, property, assets, revenues and rights;



 
(iii)
a “clause” shall, subject to any contrary indication, be construed as a
reference to a clause hereof;



 
(iv)
an “encumbrance” shall be construed as a reference to a mortgage, charge,
pledge, lien or other encumbrance securing any obligation of any person or any
other type of preferential arrangement (including, without limitation, title
transfer and retention arrangements) having a similar effect;



 
(v)
a “guarantee” also includes any other obligation (whatever called) of any person
to pay, purchase, provide funds (whether by way of the advance of money, the
purchase of or subscription for shares or other securities, the purchase of
assets or services, or otherwise) for the payment of, indemnify against the
consequences of default in the payment of, or otherwise be responsible for, any
indebtedness of any other person;



 
(vi)
“indebtedness” shall be construed as to include any obligation (whether present
or future, actual or contingent, secured or unsecured, as principal or surety or
otherwise) for the payment or repayment of money;



 
(vii)
“law” includes common or customary law and any constitution, decree, judgment,
legislation, order, ordinance, regulation, statute, treaty or other legislative
measure in any jurisdiction or any present or future directive, regulation,
request or requirement (in each case, whether or not having the force of law
but, if not having the force of law, the compliance with which is in accordance
with the general practice of persons to whom the directive, regulation, request
or requirement is addressed);


 
8

--------------------------------------------------------------------------------

 

Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement


 
(viii)
a “month” is a reference to a period starting on one day in a calendar month and
ending on the numerically corresponding day in the next calendar month save
that, where any such period would otherwise end on a day which is not a Business
Day, it shall end on the next Business Day, unless that day falls in the
calendar month succeeding that in which it would otherwise have ended, in which
case it shall end on the preceding Business Day provided that, if a period
starts on the last Business Day in a calendar month or if there is no
numerically corresponding day in the month in which that period ends, that
period shall end on the last Business Day in that later month (and references to
“months” shall be construed accordingly);



 
(ix)
a “person” shall be construed as a reference to any person, firm, company,
corporation, government, state or agency of a state or any association or
partnership (whether or not having separate legal personality) of two or more of
the foregoing;



 
(x)
a “Schedule” shall, subject to any contrary indication, be construed as a
reference to a schedule hereto;



 
(xi)
“tax” shall be construed so as to include any tax, levy, impost, duty or other
charge of a similar nature (including, without limitation, any penalty payable
in connection with any failure to pay or any delay in paying any of the same);
and



 
(xii)
the “winding-up” or “dissolution” of a company shall be construed so as to
include any equivalent or analogous proceedings under the law of the
jurisdiction in which such company is incorporated or any jurisdiction in which
such company carries on business;



(b)
this Agreement or any other agreement or document shall be construed as a
reference to this Agreement or, as the case may be, such other agreement or
document as the same may have been, or may from time to time be, amended, varied
or supplemented;



(c)
a statute shall be construed as a reference to such statute as the same may have
been, or may from time to time be, amended or re-enacted;



(d)
words importing the plural shall include the singular and vice versa; and



(e)
Clause and Schedule headings are for ease of reference only.



THE FACILITIES


2.1         The Facilities: Subject to the provisions of this Agreement, the
Lender has, at the request of the Borrower, agreed to make available to the
Borrower the following banking facilities:-


(a)
a short term loan facility of up to the maximum aggregate principal amount of US
Dollar Twelve Million (USD12,000,000.00) only; and


 
9

--------------------------------------------------------------------------------

 

Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement


(b)
a revolving credit facility of up to the maximum aggregate principal amount of
US Dollar Eight Million (USD8,000,000.00) only.



2.2         Purpose: The Facilities shall be utilised by the Borrower to finance
its working capital requirement.


AVAILABILITY


3.1         Conditions Precedent: The Facilities shall become available to the
Borrower on the date the Lender has received the documents and evidence listed
in Schedule 1 hereto in each case in form and content satisfactory to the
Lender.


3.2         Waiver of Conditions Precedent: The documents and evidence set out
in Schedule 1 hereto are inserted for the sole benefit of the Lender and may be
waived in whole or in part by the Lender with or without terms or conditions and
without prejudicing the rights of the Lender under this Agreement to assert such
terms and conditions in respect of subsequent utilisation of the Facilities.


UTILISATION


4.1         Conditions: Subject to the provisions of this Agreement, the
Borrower may, on any Business Day during the Availability Period, utilise the
Facilities if:-


(a)
no Event of Default has occurred and subsisting or will occur as a result of the
making of the proposed utilisation of the Facilities;



(b)
the conditions precedent contained in Schedule 1 have been fulfilled by the
Borrower (or otherwise waived by the Lender pursuant to clause 3.2);



(c)
in relation to the STL Facility, the Lender has received a STL Drawing Notice at
least three (3) Business Days before the relevant proposed STL Drawing;



(d)
in the case of the STL Rollover, the Lender has received the STL Rollover Notice
at least three (3) Business Days before the STL Interest Determination Date;



(e)
following the making of proposed STL Drawing, the STL Loan does not exceed US
Dollar Twelve Million (USD12,000,000.00);



(f)
in relation to the RC Drawing, the Lender has received a RC Drawing Notice from
the Borrower at least three (3) Business Days before the date of a proposed RC
Drawing;



(g)
in the case of the RC Rollover, the Lender has received the RC Rollover Notice
at least three (3) Business Days before the RC Interest Determination Date;


 
10

--------------------------------------------------------------------------------

 

Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement


(h)
following the making of a proposed RC Drawing or RC Rollover, the RC Loan does
not exceed US Dollar Eight Million (USD8,000,000.00) only;



(i)
in respect of a RC Rollover, the Borrower shall have paid in full all interest
due and payable on the amount to be rolled over at the end of the relevant RC
Interest Period;



(j)
there has been no material adverse change in the condition (financial or
otherwise) of the Borrower and no extraordinary circumstance or change of law or
other governmental action which would materially and adversely affect the
ability of the Borrower to observe and perform the covenants and obligations on
its part to be performed and observed under this Agreement; and



(k)
each of the representations and warranties set out in clause 11.1 remains
accurate to the extent provided therein on the date of the proposed utilisation
of the Facilities as if given on that date by reference to the facts and
circumstances then existing,



then subject to the provisions of this Agreement, the Borrower may on any
Business Day during the tenure of the STL Facility or the RC Facility make a STL
Drawing or RC Drawing or a RC Rollover, as the case may be, under the
Facilities.


4.2         Irrevocability: Subject to the provisions in clause 4.3, each STL
Drawing Notice and/or RC Drawing Notice shall be irrevocable and, subject to
clauses 10.1, 10.2 and 10.3, the Borrower shall borrow the amount stated in each
STL Drawing Notice and/or the RC Drawing Notice on the date specified therein.


4.3         Amount: The amount of each STL Drawing and/or RC Drawing shall be in
multiples of US Dollar One Hundred Thousand (USD100,000.00) only and shall not
be less than US Dollar Five Hundred Thousand (USD500,000.00), or if less, the
unutilised portion of each of the STL Facility or the RC Facility and in any
event such that it is less than or equal to the unutilised portion of each of
the STL Facility or the RC Facility. For the avoidance of doubt, the Borrower
may have multiples STL Drawing and/or RC Drawing.


4.4         Confirmation: The Lender shall, as soon as practicable, send to the
Borrower a confirmation in respect of each STL Drawing and/or RC Drawing made by
the Borrower under the Facilities. Such confirmation shall be conclusive and
binding on the Borrower unless the Borrower objects in writing thereto within
fourteen (14) days of the date of such confirmation.


PROVISIONS RELATING TO THE STL FACILITY


5.1         STL Interest Period: Subject to the definition of “STL Interest
Period” in clause 1.1, each STL Interest Period shall be for one (1), two (2),
three (3) or six (6) month(s) as selected by the Borrower in a written notice
received by the Lender not later than 11.00 a.m. on the STL Interest
Determination Date.


5.2         STL Rate: The rate of interest payable on the STL Facility shall be
the STL Prescribed Rate.

 
11

--------------------------------------------------------------------------------

 

Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement


5.3         Payment: Interest under this Agreement and the STL Facility shall be
calculated on the basis of actual days elapsed and a year of three hundred and
sixty (360) days and shall be paid by the Borrower to the Lender in arrears on
each STL Interest Payment Date.
   
5.4         Late Payments: In addition to and without prejudice to the rights of
the Lender under this Agreement, if the Borrower fails to pay any amount due and
owing under the STL Facility in accordance with this Agreement, the Borrower
shall pay interest on that overdue amount from the date of default up to the
date of actual payment (as well before and after judgment and notwithstanding
that the relationship of banker and customer between the Borrower and the Lender
has been terminated) at the rate per annum, subject to clause 5.9 hereof, which
is three per centum (3.0%) per annum above the STL Prescribed Rate.
Notwithstanding that demand has been made, interest shall accrue until the date
of actual payment. Such default interest shall be calculated on a daily basis,
based on the number of days elapsed and a year of three hundred and sixty (360)
days. Unless otherwise provided in this Agreement, interest on such overdue
amounts shall be due and payable immediately on demand by the Lender but if not
previously demanded, shall be paid at the end of each month or period as may be
mutually agreed between the Lender and the Borrower.


5.5         Lender's Notification: The Lender shall notify the Borrower of the
amount of interest payable as soon as it is determined under this Agreement. The
notification of the Lender as to the amount of interest payable shall, in the
absence of manifest error, be conclusive and notwithstanding anything
hereinafter contained, any delay on the part of the Lender to give notice in
accordance with the provisions herein contained shall not absolve the Borrower
from its obligation to pay the rate of interest as notified pursuant to this
clause 5.5.


5.6         Capitalisation of Interest: The interest on any principal monies for
the time being hereby secured under the STL Facility including capitalised
interest shall, if remaining unpaid, on each STL Interest Payment Date be
capitalised and added for all purpose to the principal sum then owing and shall
thenceforth bear interest at the rate specified in clause 5.4 hereof and be
payable accordingly and all the covenants and conditions contained in these
presents and all powers and remedies conferred by law or these presents and all
rules of law or equity in relation to the said principal sum and interest shall
equally apply to such capitalised arrears of interest and to interest on such
arrears.


5.7         Ascertaining Limits: For the purposes of ascertaining whether the
limit of the principal intended to be hereby secured under the STL Facility has
been exceeded or not, all accumulated and capitalised interest shall be deemed
to be interest and not principal sum.


5.8         Interest After Cessation of Relationship: The Borrower expressly
agrees that the rights of the Lender to charge interest and/or interest on late
payments and/or capitalised interest as provided for herein, shall subsist until
full payment of the STL Secured Amounts shall have been received by the Lender,
notwithstanding that the Lender may have issued any notice of or demand to the
Borrower to repay the STL Facility and/or the relationship between the Lender
and the Borrower as banker and customer may have been terminated and/or the
account of the Borrower with the Lender closed.

 
12

--------------------------------------------------------------------------------

 

Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement


5.9         Variation: Notwithstanding the provisions relating to the rate of
interests payable under clause 5.2 and clause 5.4, the Lender shall be entitled
to vary at its discretion the margin of interest over the SIBOR and/or the late
payment interest referred in Clause 5.4 above within the guidelines issued by
any authorities having jurisdiction over the Lender in Singapore, by serving a
notice in writing to the Borrower of such intention and the new rate of interest
shall be payable on such date of the RC Drawing, the RC Rollover or the STL
Drawing, as the case may be, made after the date specified in the said
notice.  Service of such notice shall be effected in the same manner as a notice
demanding payment of the balance due as hereinafter provided.


5.10       Review: Subject always to the Lender’s right to recall and cancel the
STL Facility upon demand and pursuant to clause 13.1 hereof, the STL Facility
shall be subject to such periodic review by the Lender at the Lender’s absolute
discretion. Upon conducting such review on the STL Facility, the Lender is
entitled at its sole and absolute discretion to immediately terminate, cancel,
suspend,  reduce the amount made available under the STL Facility or vary the
terms of the STL Facility as it deems fit by giving a written notice to the
Borrower. The Borrower agrees that any termination, cancellation, suspension,
reduction of amount or variation of terms of the STL Facility by the Lender
pursuant to this clause 5.10 shall not entitle the Borrower to claim from the
Lender any damages or costs or expenses the Borrower may suffer as a result of
such termination, cancellation, suspension, reduction of amount or variation of
terms of the STL Facility or part thereof.


5.11       Cancellation: At any time before the expiry of the Availability
Period of the STL Facility, the Borrower may, by giving one (1) week’s prior
written notice, cancel the whole or part of the available and undrawn portion of
the STL Facility and shall not be available to the Borrower. In the event the
Borrower’s request to cancel the STL Facility occurs after a STL Drawing Notice
has been issued but before the requested STL Drawing is made, the Borrower shall
bear all reasonable and documented costs incurred by the Lender in liquidating
or employing deposits from third parties to make or fund such STL Drawing but
not drawn by the Borrower as a result of such cancellation of the STL Facility.


REPAYMENT AND PREPAYMENT OF STL FACILITY


6.1
Repayment of STL Facility:



(a)
Notwithstanding anything to the contrary contained herein, upon the occurrence
of an Event of Default, the Borrower shall repay to the Lender on demand the STL
Loan, interest thereon and such other sums as are outstanding or otherwise due
and owing under the STL Facility. Upon demand by the Lender all sums then
outstanding and due shall be chargeable with interest at such rate provided in
clause 5.4 hereof.



(b)
Until demanded pursuant to clause 6.1(a) of this Agreement, each STL Drawing
shall, unless rolled over, be repaid in full on the STL Interest Payment Date
relative thereto together with all interest accrued thereon, and in any event,
the amount of the STL Drawing shall be repaid in full on that date.



6.2         Rollover:  If a STL Rollover Notice has been received by the Lender
in accordance with clause 4.1 requesting STL Rollover of a STL Drawing described
in the STL Rollover Notice then, subject to the provisions of this Agreement, no
actual repayment of principal by the Borrower shall be required on the STL
Interest Payment Date of the STL Drawing to be rolled over and no actual advance
by the Lender shall be made in respect of that STL Rollover Notice but in all
other respects the repayment of the STL Drawing falling to be repaid shall be
deemed to have been made and a new STL Drawing shall be deemed to have been made
under the STL Facility. Subject to clause 1.1, the tenor of the STL Rollover
shall be divided into successive STL Interest Periods which shall be elected by
the Borrower by giving a written notice not later than 11.00 a.m. (Singapore
time) on the STL Interest Determination Date Revolving Credit not later than
three (3) Business Days before the first day of a Revolving Credit Interest
Period a notice selecting one (1), two (2), three (3) or six (6) months.

 
13

--------------------------------------------------------------------------------

 

Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement


6.3         Prepayment: The Borrower may at any time prepay the STL Loan in
whole or in part subject to a minimum amount of US Dollar One Hundred Thousand
(USD100,000.00) and in integral multiples of US Dollar One Hundred Thousand
(USD100,000.00) provided that:-


(a)
the Borrower shall pay to the Lender the funding loss incurred by the Lender as
a result of such prepayment; and



(b)
the Borrower has paid in full all accrued interest, fees and other amount due
and payable under this Agreement on such prepayment date.



6.4         Irrevocability: Any notice under clause 6.3 shall be irrevocable.
The amount of any prepayment under clause 6.3 shall become due and payable on
the date specified in the relevant notice.


6.5         Limitation:  The Borrower shall not be entitled to prepay the STL
Loan or any part of it or cancel the STL Facility in whole or in part otherwise
than as specifically provided in this Agreement.


PROVISIONS RELATING TO THE RC FACILITY


7.1         Revolving Credit Interest Period:  Subject to the definition of “RC
Interest Period” in clause 1.1, the tenor of the RC Facility shall be divided
into successive RC Interest Periods which shall be elected by the Borrower by
giving the Lender a written notice not later than 11.00 a.m. (Singapore time) on
the RC Interest Determination Date a notice selecting one (1), two (2), three
(3) or six (6) months.


7.2         Rate:  The rate of interest payable on the RC Facility shall be the
RC Prescribed Rate.


7.3         Payment:  Interest under this Agreement and the RC Facility shall be
calculated on the basis of actual days elapsed and a year of three hundred and
sixty (360) days and shall be paid by the Borrower to the Lender in arrears on
each RC Interest Payment Date.


7.4         Interest on Late Payment:  In addition to and without prejudice to
the rights of the Lender under this Agreement, if the Borrower fails to pay any
amount due and owing under the RC Facility in accordance with this Agreement,
the Borrower shall pay interest on that overdue amount from the date of default
up to the date of actual payment (as well before and after judgment and
notwithstanding that the relationship of banker and customer between the
Borrower and the Lender has been terminated) at the rate per annum which is
three per centum (3.0%) per annum above the RC Prescribed Rate. Notwithstanding
that demand has been made, interest shall accrue until the date of actual
payment. Such default interest shall be calculated on a daily basis, based on
the number of days elapsed and a year of three hundred and sixty (360) days.
Unless otherwise provided in this Agreement, interest on such overdue amounts
shall be due and payable immediately on demand by the Lender but if not
previously demanded, shall be paid at the end of each month or period as may be
mutually agreed between the Lender and the Borrower.

 
14

--------------------------------------------------------------------------------

 

Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement


7.5         Lender’s Notification:  The Lender shall notify the Borrower of the
amount of interest payable as soon as it is determined under this
Agreement.  The notification of the Lender as to a amount of interest payable
shall, in the absence of manifest error, be conclusive and notwithstanding
anything hereinafter contained any delay on the part of the Lender to give
notice in accordance with the provisions herein contained shall not absolve the
Borrower from its obligation to pay the rate of interest as specified pursuant
to this clause 7.5.


7.6         Interest after cessation of relationship:  The Borrower expressly
agrees that the rights of the Lender to charge interest and/or interest on late
payments and/or capitalised interest as provided for herein, shall subsist until
full payment of the RC Secured Amounts shall have been received by the Lender,
notwithstanding that the Lender may have issued any notice of or demand to the
Borrower to repay the RC Facility and/or the relationship between the Lender and
the Borrower as banker and customer may have been terminated and/or the account
of the Borrower with the Lender closed.


7.7         Tenure: In relation to the RC Facility, the tenure of the RC
Facility is for a period commencing from the date of this Agreement up to the
Final Maturity Date.


7.8         Cancellation: It is hereby agreed that any part of the RC Facility
not utilised at the end of the Availability Period in relation to the RC
Facility shall be automatically cancelled and shall not be available to the
Borrower. At any time before the expiry of the Availability Period in relation
to the RC Facility, the Borrower may, by giving thirty (30) Business Days’ prior
written notice, cancel the whole or part of the available and undrawn portion of
the RC Facility provided always that the Borrower has paid to the Lender a
Cancellation Fee as set out in clause 7.10 below. In the event the Borrower’s
request to cancel the RC Facility occurs after a RC Drawing Notice has been
issued but before the requested RC Drawing is made, the Borrower shall bear all
reasonable and documented costs incurred by the Lender in liquidating or
employing deposits from third parties to make or fund such RC Drawing but not
drawn by the Borrower as a result of such cancellation of the RC Facility.


7.9         Commitment Fee: The Borrower shall pay to the Lender quarterly in
arrears as commitment fee on the unutilised portion of the RC Facility at the
end of every quarter at the rate of one per centum (1%) per annum during the
Availability Period in relation to the RC Facility. The Commitment Fee shall be
calculated on the basis of actual days elapsed and a year of three hundred and
sixty (360) days.


7.10       Cancellation Fee: The Borrower shall pay the Lender a cancellation
fee of one per centum (1%) (“Cancellation Fee”) of the amount to be cancelled
unless the RC Facility is refinanced by the Lender, its overseas branch or its
subsidiaries or the refinancing of the RC Facility by the Borrower is pursuant
to a transfer or restructuring of business of the Borrower and or the Group and
the Lender is unable to refinance the whole of the RC Facility.


 
15

--------------------------------------------------------------------------------

 

Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement
 
REPAYMENT AND PREPAYMENT OF RC FACILITY
 
8.1         Repayment of RC Facility:


(a)
Notwithstanding anything to the contrary contained herein, upon the occurrence
of an Event of Default, the Borrower shall repay to the Lender on demand the RC
Loan, interest thereon and such other sums as are outstanding or otherwise due
and owing under the RC Facility. Upon demand by the Lender all sums then
outstanding and due but unpaid shall be chargeable with interest at such rate
provided in clause 7.4 hereof from the date of demand.



(b)
Until demanded pursuant to clause 8.1(a) of this Agreement, each RC Drawing
shall, unless rolled over, be repaid in full on the RC Interest Payment Date
relative thereto together with all interest accrued thereon, and in any event,
the amount of the RC Drawing shall be repaid in full on that date.



8.2         Rollover:  If a RC Rollover Notice has been received by the Lender
in accordance with clause 4.1(g) requesting RC Rollover of a RC Drawing
described in the RC Rollover Notice then, subject to the provisions of this
Agreement, no actual repayment of principal by the Borrower shall be required on
the RC Interest Payment Date of the RC Drawing to be rolled over and no actual
advance by the Lender shall be made in respect of that RC Rollover Notice but in
all other respects the repayment of the RC Drawing falling to be repaid shall be
deemed to have been made and a new RC Drawing shall be deemed to have been made
under the RC Facility.  Subject to clause 1.1, the tenor of the RC Rollover
shall be divided into successive RC Interest Periods which shall be elected by
the Borrower by giving a written notice not later than 11.00 a.m. on the RC
Interest Determination Date Revolving Credit not later than three (3) Business
Days before the first day of a Revolving Credit Interest Period a notice
selecting one (1), two (2), three (3) or six (6) months.


8.3         Prepayment of the RC Facility:


(a)
The Borrower may on any Business Day which is an Interest Payment Date prepay
the RC Loan in whole or in part subject to a minimum amount of US Dollar One
Hundred Thousand (USD100,000.00) or in integral multiples of US Dollar One
Hundred Thousand (USD100,000.00) PROVIDED THAT:



 
(i)
the Borrower has given the Lender not less than five (5) Business Days prior to
the proposed date of prepayment written notice stating the principal amount to
be prepaid;



 
(ii)
the Borrower shall pay to the Lender a prepayment fee of one point five per
centum (1.5%) flat on the amount to be prepaid for the unexpired period of
maturity; and



 
(iii)
the Borrower has paid in full all accrued interest and other amount due on such
prepayment date.



(b)
If prepayment is made on a Business Day which is not the Interest Payment Date,
the Borrower shall pay to the Lender the funding loss incurred by the Lender as
a result of such prepayment.



(c)
Any notice under clause 8.3(a) shall be irrevocable.



(d)
Any amount prepaid under clause 8.3(a) shall be available for reborrowing
subject to the provisions of this Agreement.


 
16

--------------------------------------------------------------------------------

 

Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement


SECURITY


9.1         Security for Total Secured Amounts: For the purpose of better
securing the payment and repayment of the Total Secured Amounts, the Borrower
shall upon the execution of this Agreement execute the  Debenture and cause the
Corporate Guarantor to execute the Corporate Guarantee.


9.2         Covenant to Provide Further Security: Without prejudice in any
manner whatsoever to the rights of the Lender under this Agreement, the Borrower
shall when  reasonably requested (which request may be made at any time and
under such circumstances as the Lender may deem fit), by the Lender so to do,
execute or cause to be executed in favour of the Lender or as the Lender shall
reasonably direct such legal or other mortgages, charges, assignment, transfers
or agreements as they shall require of and on all the Borrower's estate, right,
title and interest in any property or assets or business now belonging to or
which may hereafter be acquired by or belong to the Borrower (including any
vendor's lien) and the benefit of all licences held in connection therewith to
secure all monies and liabilities hereby agreed to be paid, such charges,
assignments, transfers or agreements to be prepared by or on behalf of the
Lender at the cost of the Borrower and to contain all such terms and conditions
for the benefit of the Lender as the Lender may reasonably require.


9.3         Further Assurance: The Borrower shall from time to time and at any
time execute and do all such transfers, assignments, assurances, charges,
debentures, instruments documents acts and things as the Lender may reasonably
require for perfecting the security intended to be hereby constituted and
provided that an Event of Default has occurred and is continuing for
facilitating the realisation of the property charged or to be charged or
intended or agreed to be charged to the Lender and the exercise by it of all the
powers authorities and discretion hereby conferred on the Lender and the
Borrower shall also give all notices orders and directions which the Lender may
think expedient.


9.4         Continuing Security:  The security created by this Agreement and the
Security Documents are expressly intended to be and shall be a continuing
security for all monies whatsoever now or hereafter or from time to time owing
and due to the Lender by the Borrower whether pursuant to the Facilities or
otherwise howsoever, notwithstanding that the Borrower may at any time or times
cease to be indebted to the Lender for any period or periods and notwithstanding
any settlement of any account or accounts or otherwise.


9.5         Liens and other securities not affected:  Nothing herein contained
shall prejudice or affect any lien to which the Lender is entitled or any
securities which the Lender may from time to time hold for or on account of the
monies hereby secured or any part thereof nor shall anything herein contained
operate so as to merge or otherwise affect any bill nor guarantee mortgage or
other security which the Lender may have for any monies intended to be hereby or
otherwise secured or any right or remedy of Lender there under.


 
17

--------------------------------------------------------------------------------

 

Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement
  
CHANGES IN CIRCUMSTANCES
   
10.1       Illegality:  Where after the date of this Agreement the introduction,
imposition or variation of any law or any change in the interpretation or
application thereof by any authorities having jurisdiction over the Lender in
Singapore, or any fiscal, monetary or other authority charged with the
administration thereof, makes it apparent to the Lender that it will be unlawful
or impractical without breaching any such law for the Lender to maintain, fund
or give effect to its obligations under this Agreement or to continue to make
available the Facilities (which shall include the funding of the Facilities by
the Lender):-


(a)
the Lender shall forthwith give the Borrower a notice in writing of the relevant
circumstances (certifying the effect thereof) whereupon the Lender’s obligation
(if any) in respect of the Facilities shall forthwith including any obligation
in respect of future STL Drawing and/or RC Drawing, be suspended and the
Facilities shall be suspended to such extent;



(b)
the Lender shall thereupon forthwith negotiate in good faith with the Borrower
with a view to agreeing to such terms for making the Facilities available to the
Borrower on a basis which is not unlawful or impracticable (as the case may be)
without breaching such law; and



(c)
if after thirty (30) days of such negotiations or within any shorter period as
the relevant law, order regulation, official directive or governmental or
administrative policy or guideline may allow, no agreement shall have been
reached as aforesaid, the Lender shall give notice of that fact in writing to
the Borrower and the Lender’s outstanding obligation (if any) in respect of the
Facilities shall thereupon be terminated and the Facilities shall be cancelled,
and the Borrower, shall upon so being notified, prepay to the Lender without any
payment of fees and/or penalties, all of the Total Secured Amounts in accordance
with clause 10.4 and clause 10.5 hereof on such date as the Lender shall certify
to be necessary to comply with the relevant law.



10.2       Increased Costs Without prejudice to clause 14.1 below where if by
reason of the introduction or variation of any law or regulation by any
authorities having jurisdiction over the Lender in Singapore, or other fiscal,
monetary or other authority charged with the administration thereof which:-


(a)
imposes, modifies or deems applicable any reserve, deposit or similar
requirement against any assets held by, or deposits with, in or for the account
of, or loans by, the Lender which would increase the cost to the Lender of
funding the Facilities or reduce the amount receivable by the Lender in respect
of the Facilities; or



(b)
subjects the Lender to any tax (other than tax on the overall net income of the
Lender) with respect to this Agreement, the Facilities or any part thereof or
changes the basis of taxation in respect of any payment made or to be made to
the Lender under this Agreement (except for changes in the rate of tax on the
overall net income of the Lender); or



(c)
imposes on the Lender any other condition affecting its granting of the
Facilities which would increase the cost to the Lender of making or maintaining
the Facilities or the Total Secured Amounts or reduce the amount of any sum
received or receivable by it in respect of the Facilities or oblige it to make
any payment on, or calculated by reference to, the amount of any sum received or
receivable by it from the Borrower under this Agreement, then:-



 
 (i)
the Lender shall forthwith upon becoming aware thereof, give the Borrower a
notice in writing of the happening of any such event;


 
18

--------------------------------------------------------------------------------

 

Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement


 
 (ii)
the Lender shall thereupon forthwith negotiate in good faith with the Borrower
for a period not exceeding thirty (30) days after the date of such notice
referred to in sub-clause (i) above, with a view to agreeing on a means of
mitigating the increased cost or other reduction aforesaid; and



 
 (iii)
whether or not such agreement to mitigate the increased cost or other reduction
as aforesaid is reached within the said period of thirty (30) days, the Borrower
shall (without prejudice to the Borrower’s right or prepayment as provided for
herein below) on demand, pay to the Lender such amounts as the Lender from time
to time and at any time determines is material and notifies the Borrower (in a
certificate setting forth the basis of computation of such amount in reasonable
detail and with written evidence supporting such claim) to be necessary to
compensate it for such additional cost, reduction or payment, Subject Always
to:-



 
(aa)
at the Borrower’s irrevocable election (by a notice to the Lender) the
Facilities shall be cancelled; and



 
 (bb)
the Borrower may upon giving the Lender not less than thirty (30) days’ notice
or such other period as may be mutually agreed between the Borrower and the
Lender, which shall be irrevocable, prepay the STL Loan and/or the RC Loan, as
the case may be, in accordance with clauses 10.4 and 10.5 without any payment of
fees and/or penalties in respect of such prepayment.



10.3
Market Disruption: If, in relation to any STL Interest Period and/or RC Interest
Period:-



(a)
by reason of circumstances affecting the Singapore Interbank Market generally,
the Lender reasonably determines that, reasonable and adequate means do not or
will not exist for ascertaining under clause 5.2 and clause 7.2 its cost of
funding the STL Loan and/or RC Loan, as the case may be; or



(b)
the Lender reasonably determines that deposits in US Dollars are not in the
ordinary course of business available in the Singapore Interbank Market for a
period equal to the forthcoming STL Interest Period and/or RC Interest Period in
amounts sufficient to fund a STL Drawing or a RC Drawing or the STL Loan or the
RC Loan, then the Lender shall notify the Borrower of such circumstances and:-



 
(i)
no STL Drawing or RC Drawing or further STL Drawings or RC Drawings (if any)
shall be made while such circumstances continue to exist;



 
(ii)
unless within thirty (30) days after the giving of the notice, the Borrower and
the Lender arrive, by negotiation in good faith, at an alternative basis
acceptable to the Borrower and the Lender for continuing the STL Loan and/or the
RC Loan, as the case may be, (and any alternative basis agreed in writing shall
be retroactive to and effective from the commencement of the relevant STL
Interest Period and/or RC Interest Period), the Borrower will  prepay the STL
Loan and/or the RC Loan, as the case may be, to the Lender after the end of the
thirty (30) day period in accordance with clause 10.4 save that the accrued
interest shall be payable to the Lender at a rate equal to the relevant margin
specified in clause 5.2 and clause 7.2 plus the aggregate of the amounts
determined by the Lender as being its cost of continuing the STL Loan and/or the
RC Loan, as the case may be, during the period referred to in this clause; and


 
19

--------------------------------------------------------------------------------

 

Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement


 
(iii)
while any agreed alternative basis is in force, the Lender, in consultation with
the Borrower, shall periodically (but at least monthly) determine whether
circumstances are such that the basis is no longer necessary; and if the Lender
so reasonably determines, it shall forthwith notify the Borrower and that basis
shall cease to be effective on a date specified by the Lender.



10.4       Prepayment: Where the Borrower has given notice under clauses, 10.1,
10.2 or 10.3  to prepay the STL Loan and/or the RC Loan, as the case may be:-


 
(i)
the amount of the prepayment shall become due and payable on the expiry of five
(5) days after the receipt of the notice by the Lender; and



 
(ii)
the Lender’s obligations (if any) in respect any further STL Drawing and/or RC
Drawing shall terminate and the Facilities shall be cancelled.



For the avoidance of doubt, any prepayment pursuant to clauses 10.1, 10.2 or
10.3 the Borrower shall not be liable to pay any no break funding cost or
prepayment penalty.


10.5       Amount: On prepaying to the Lender the STL Loan and/or RC Loan under
clauses 10.1, 10.2 or 10.3, the Borrower shall pay the accrued interest on the
STL Loan and/or the RC Loan together with all other amounts due and payable to
the Lender under this Agreement.


10.6       Notifications: Any notification by the Lender concerning any matter
referred to in clauses 10.1 or 10.2 or 10.3 shall, in the absence of manifest
error, be conclusive evidence as to that matter and shall be binding on the
Borrower and the Lender.


REPRESENTATIONS AND WARRANTIES


11.1       Representations and Warranties: The Borrower acknowledges that the
Lender has entered into this Agreement and the Security Documents and agreed to
provide the Facilities in full reliance on representations by the Borrower in
the following terms; and the Borrower now represents and warrants to the Lender
that:-


(a)
Status: the Borrower is duly incorporated with limited liability and is validly
existing under the laws of Singapore;


 
20

--------------------------------------------------------------------------------

 

Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement


(b)
Authorisations: the memorandum and articles of association and/or the
constitutional documents of the Borrower and the Corporate Guarantor include
provisions which give power, and all necessary corporate authority has been
obtained and action taken, for the Borrower and the Corporate Guarantor to own
their assets, carry on their business and operations as they are now being
conducted, and execute, deliver, and perform its obligations under this
Agreement and the Security Documents and each of this Agreement and the Security
Documents constitutes valid and binding obligations of the Borrower and the
Corporate Guarantor enforceable in accordance with their terms;



(c)
Non-violation: neither the execution and delivery of this Agreement and the
Security Documents nor the performance of any of the transactions contemplated
herein does or will contravene or constitute a default under, or cause to be
exceeded any limitation on the Borrower or the powers of its directors imposed
by or contained in, (i) any law or regulation or any order or decree of any
governmental authority or agency by which the Borrower or the Corporate
Guarantor or any of their assets is bound or materially affected, (ii) the
Borrower’s and the Corporate Guarantor’s constitutional documents or (iii) any
agreement, mortgage, contract or other undertaking or instrument to which the
Borrower or the Corporate Guarantor is a party or by which any of their assets
is bound or (iv) any other limitation imposed by reason of any borrowing by the
Borrower, and will not result in the creation or imposition of, or any
obligation to create or impose any mortgage lien pledge or charge on any of the
Borrower’s assets pursuant to the provisions of any such mortgage, contract or
other undertaking or instrument;



(d)
Consents: all consents, licences, approvals or authorisations of any
governmental authority in Singapore which are required to be obtained by the
Borrower in connection with the execution, performance, validity or
enforceability of this Agreement and the Security Documents and the carrying on
of the Borrower’s and the Corporate Guarantor’s business have been obtained or
will be obtained and are or will be in full force and effect and save and except
for the endorsement of exemption of stamp duty in Singapore, no exemption,
registration, recording, filing or notarisation and no payment of any duty or
tax and no other action whatsoever which has not been duly and unconditionally
obtained, made or taken prior to the date hereof is necessary or desirable to be
obtained, made or taken by the Borrower or the Corporate Guarantor to ensure the
legality, validity, enforceability or priority of the liabilities and
obligations of the Borrower or the Corporate Guarantor or the rights of the
Lender under this Agreement and/or the Security Documents;



(e)
No default: no event of default has occurred and is continuing under any
agreement or instrument which the Borrower or the Corporate Guarantor or any of
their assets is bound or affected, being a contravention or default which have a
material and adverse effect on the business, assets or financial condition of
the Borrower or the Corporate Guarantor;



(f)
Litigation: no litigation or arbitration or administrative proceedings that have
an effect on the Borrower’s or the Corporate Guarantor’s business, assets or
condition which may materially and adversely affect the Borrower’s or the
Corporate Guarantor’s solvency or the Borrower’s or Corporate Guarantor’s
ability to observe or perform its obligations under this Agreement and the
Security Document, is presently in progress or pending or threatened against the
Borrower or the Corporate Guarantor or any of their assets;


 
21

--------------------------------------------------------------------------------

 

Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement


(g)
Tax liabilities: all necessary returns have been or will be delivered by or on
behalf of the Borrower to the relevant taxation authorities and the Borrower is
not in default in the payment of any taxes, and no claim is being asserted with
respect to taxes which is not disclosed in the relevant financial statements;



(h)
No security: none of the assets of the Borrower is affected by any Security
Interest, and the Borrower is not a party to, nor is it or any of its assets
bound by, any order, agreement or instrument under which the Borrower is, or in
certain events may be, required to create, assume or permit to arise any
Security Interest, other than those Security Interests permitted under clause
12.1(a) hereof;



(i)
Accounts: the audited financial statements (including the income statement and
balance sheet) of the Borrower for each of its financial year will be prepared
on a basis consistently applied in accordance with GAAP so as to give a true and
fair view of the financial position and of the results and the cash flows of the
Borrower for that relevant financial year;



(j)
Information: the information furnished by the Borrower in connection with the
Facilities does not contain any untrue statement or omit to state any fact the
omission of which makes the statements therein, in the light of the
circumstances under which they were made, misleading and all expressions of
expectation, intention, belief and opinion contained therein were honestly made
on reasonable grounds after due and careful enquiry by the Borrower;



(k)
Disclosure: the Borrower has fully disclosed in writing to the Lender all facts
relating to the Borrower and the Corporate Guarantor which the Borrower knows or
should reasonably know which are material for disclosure to the Lender in the
context of this Agreement and the Security Documents;



(l)
Material Adverse Change: there has been no material adverse change in the
Borrower’s financial condition since the date of application of the Facilities
by the Borrower sufficient to impair the Borrower’s ability to pay the Total
Secured Amounts in accordance with the terms of this Agreement and the Security
Documents; and



(m)
Title: the Borrower is the legal and beneficial owner or has title to all its
assets.



11.2       Survival: The representations and warranties in clause 11.1 shall
survive the signing and delivery of this Agreement and the making of each of the
utilisation of the Facilities, except that each reference to the audited
financial statements of the Borrower in clause 11.1(i) shall be construed as a
reference to the then latest available financial statements of the Borrower.


 
UNDERTAKINGS



12.1       Affirmative Undertakings: The Borrower undertakes with the Lender
that, from the date of this Agreement and for so long as it has any liabilities
(be it actual or contingent) under this Agreement and the Security Documents:-

 
22

--------------------------------------------------------------------------------

 

Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement


(a)
Ranking: the liabilities of the Borrower under this Agreement will constitute
direct, unconditional and unsubordinated obligations of the Borrower and will at
all times rank at least equally and rateably (pari passu) without any preference
or priority among themselves and at least equally and rateably (pari passu) in
point of priority with all its other present and future unsecured and
unsubordinated liabilities (both actual and contingent) except:-



 
(i)
liabilities which are subject to liens or rights of set off arising in the
normal course of business;



 
(ii)
liabilities which are preferred solely by applicable laws and not by reason of
any Security Interest; and



 
(iii)
liabilities which have been consented to by the Lender;



(b)
Preparation of Accounts: the Borrower will prepare the financial statements
referred to in clauses 12.1(c)(i) and 12.1(c)(ii) below on a basis consistently
applied in accordance with the GAAP so as to give a true and fair view of the
financial positions and of the results and the cash flows of the Borrower for
that relevant financial year;



(c)
Information: the Borrower will deliver to the Lender:



 
(i)
as soon as they become available (and in any event within one hundred and
twenty  (120) days after the end of each of its financial year) a certified true
copy of its audited and (if applicable) consolidated financial statements for
that period which shall contain an income statement and a balance sheet of the
Borrower;



 
(ii)
as soon as they become available (and in any event within ninety (90) days after
the end of each quarter of its financial year) a certified true copy of its
management account which shall contain an income statement, unaudited balance
sheet and profit and loss statement; and



 
(iii)
promptly, such additional information and/or documents relating to the Borrower
and the Borrower’s business as the Lender may from time to time reasonably
request as permitted by law and the disclosure of which will not cause the
Borrower to breach any of its confidential obligations;



(d)
Consents: it will obtain and maintain in full force and effect and promptly
renew from time to time, and will promptly deliver to the Lender certified
copies of, any authorisation, approval, consent, licence, exemption, order,
registration, recording, filing or notarisation as may be necessary or desirable
to ensure the validity, enforceability or priority of the liabilities and
obligations of the Borrower or the Corporate Guarantor or the rights of the
Lender under this Agreement and the Security Documents (other than those
authorisations, approvals, consents, licences, exemptions, registrations,
recordings, filings or notarisations which are required to be obtained by the
Lender specifically in connection with the conduct of its banking business) and
the Borrower shall comply and/or cause to be complied with the terms of the
same;


 
23

--------------------------------------------------------------------------------

 

Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement


(e)
Event of Default: the Borrower will promptly, upon it becoming aware, give
notice in writing to the Lender of the occurrence of an Event of Default or any
other event which could reasonably be expected to have a material and adverse
effect on the Borrower’s ability to perform its obligations under this
Agreement;



(f)
Conduct of Business: the Borrower will carry out and operate its business and
affairs diligently and in accordance with sound financial and commercial
standards and practices and in accordance with its constitutional documents;



(g)
Indebtedness: the Borrower will punctually pay all of its indebtedness
whensoever and wheresoever occurred which are due and payable;



(h)
Obligations: the Borrower will duly perform and observe and will cause to be
duly performed and observed all the covenants, conditions, provisions and
obligations contained in this Agreement;



(i)
Adverse Changes: the Borrower will, upon it becoming aware, promptly notify the
Lender, of any material event or adverse change in the condition (financial or
otherwise) of the Borrower and/or the Corporate Guarantor and of any litigation
or other proceedings of any nature whatsoever being threatened or initiated
against the Borrower or the Corporate Guarantor before any court tribunal or
administrative agency which may materially and adversely affect the financial
condition of the Borrower or the Corporate Guarantor or their ability to perform
their obligations under this Agreement and/or in the Security Documents;



(j)
Licences and Approvals: the Borrower will obtain all necessary licences and
approvals and comply with all regulations relating to the carrying on of its
business;



(k)
Annual Return: the Borrower will submit and/or cause to be submitted to the
Lender a certified true copy of the Borrower’s annual return and return of
allotment of shares upon request by the Lender;



(l)
Changes in the board of directors: the Borrower will inform the Lender of any
change in its board of directors;



(m)
Authorised Signatories: the Borrower will notify the Lender should any of the
Borrower’s authorised signatories as provided by the Borrower to the Lender
pursuant to this Agreement be no longer authorised to sign any documents or to
give notices and communications under or in connection with this Agreement;



(n)
Valuation: the Borrower will upon reasonable request by the Lender at any time
and from time to time procure or cause to be procured to the Lender a valuation
of the property, assets and undertaking of Borrower, such valuation to be
carried out at its own cost and expense by independent professional
valuers/surveyors acceptable to the Lender in accordance with the standards and
practices for the time being accepted in the relevant industry and with such
other requirements as the Lender may stipulate;



(o)
Insurances: the Borrower will:-


 
24

--------------------------------------------------------------------------------

 

Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement


 
(i)
insure the fixed assets and stocks charged to the Lender pursuant to
the  Debenture for a sum not less than one hundred per centum (100%) of the net
book value of the asset insured with an insurance company acceptable to the
Lender and in such form and substance acceptable to the Lender, under an All
Risk Insurance Policy and additionally such other risks as we may from time to
time require;



 
(ii)
ensure that such insurance(s) shall name DBS Bank Ltd as loss payee or
beneficiary, contain a non-cancellation clause and endorse “DBS Bank Ltd.” as
chargee; and



 
(iii)
punctually pay all premiums and deliver certified true copies of the
policy(ies), cover notes and receipts to the Lender before the activation of the
Facilities or renewal thereof, the Lender may (but shall not be obliged to)
arrange for insurance cover with an insurance company as we may deem appropriate
from time to time and the Borrower hereby irrevocably authorise the Lender to
debit the Borrower’s account with the Lender for the premium so incurred;



(p)
Auditors: the Borrower will appoint from time to time such reputable auditor or
firm of auditors and authorise such auditor or firm of auditors to supply the
Lender with a certified copy of any communication sent by such auditor to the
Borrower and further to communicate directly with the Lender at any time in
respect of any matter connected with the accounts and operations of the
Borrower;



(q)
Operating Account: the Borrower will maintain all its material operating
accounts with the Lender and the Borrower will use its best endeavour to
maintain such material operating accounts to the satisfaction of the Lender,
promptly and in any event no later than six (6) months from the date of this
Agreement or such other longer period as may be agreed between the Borrower and
the Lender;



(r)
Subsidiary: the Borrower will not do or cause to be done anything that results
in the Corporate Guarantor not holding (directly or indirectly) one hundred per
centum (100%) shareholding in the Borrower;



(s)
Billing Entity: the Borrower will remain a key billing entity within the Group
contributing at least sixty per centum (60%) of the Group’s revenue at any point
in time; and



(u)
Positive Networth: the Borrower will maintain a positive networth.



12.2       Negative Undertakings: The Borrower undertakes with the Lender that,
from the date of this Agreement and for so long as there are monies remaining
due or owing or payable under this Agreement and the Security Documents, the
Borrower will not without the prior written consent of the Lender:-


(a)
Negative Pledge: create or permit to exist over all or any part of the business
or assets (fixed or floating, present or future, including but not limited to
any right, interest, receivable and revenue) of the Borrower any Security
Interest save and except for the Security Interest permitted under clause
12.1(a) above;


 
25

--------------------------------------------------------------------------------

 

Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement


(b)
Constitutional documents: add to, delete, vary or amend its constitutional
documents relating to the Borrower’s borrowing powers and principal business
activities in any manner which is inconsistent with the terms of this Agreement;



(c)
Alteration of Capital: reduce or in any way whatsoever alter (other than by way
of increase), its authorised and/or issued shares in existence at the date
hereof whether by varying the amount, structure or value thereof or the rights
attached thereto or connected to any of its share capital into stock, or by
consolidating, dividing or sub-dividing all or any of its shares;



(d)
Change Nature of Business: substantially alter or otherwise change the nature or
scope of its existing business;



(e)
Disposal: save and except in the ordinary course of business and on commercial
terms on the basis of arm’s length transaction, sell, transfer, lease out, lend
or otherwise dispose of or in any way cease to exercise control over, whether by
single transaction or a number of transactions, related or not, the whole or a
substantial part of the Borrower’s assets;



(f)
Restriction on Transactions: enter into any transaction with any person, firm or
company save and except in the ordinary course of business, on ordinary
commercial terms and on the basis of arm’s length arrangements, or enter into
any transaction whereby the Borrower might pay more than the ordinary commercial
price for any purchase or might receive less than the full commercial price for
its products save and except in the ordinary course of business;



(g)
Incur Indebtedness: incur, assume, guarantee or permit to exist any indebtedness
other than:-



 
(i)
the indebtedness under the Facilities;



 
(ii)
the indebtedness which have been disclosed to the Lender prior to the date of
this Agreement;



(h)
Amalgamation, reconstruction etc: undertake or permit any re-organisation,
amalgamation, reconstruction, take-over or any other schemes of compromise or
arrangement affecting its present constitution;



(i)
Loans: make any loans or advance or guarantee or grant any credit to any of its
directors or purchase or otherwise acquire the capital stock, assets or
obligation of any of its directors; and



(j)
Enter into partnership:  save and except in the ordinary course of business,
enter into any partnership, profit-sharing or royalty agreement or other
arrangement of whatsoever nature whereby the Borrower's income or profits are,
or might be, shared with any other person, firm or company or enter into any
management contract or other arrangement of whatsoever nature whereby the
Borrower's business or operations are managed by any other person, firm or
company.



 
26

--------------------------------------------------------------------------------

 

Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement
EVENTS OF DEFAULT
 
13.1        Events of Default: If:-


(a)
Non-payment: the Borrower fails to pay any amount due under this Agreement on
the due dates whether formally demanded or not;



(b)
Breach of obligations: the Borrower or the Corporate Guarantor fails to observe
or perform or commits a breach of any of its obligations under this Agreement or
the Security Documents, as the case may be, or under any undertaking or
arrangement entered into in connection therewith, other than an obligation
referred to in clause 13.1(a) above;



(c)
Misrepresentation: any representation, warranty or statement which is made (or
acknowledged to have been made) by the Borrower or the Corporate Guarantor in
this Agreement or the Security Documents or which is contained in any
certificate, statement, legal opinion or notice provided or caused to be
provided hereunder or in connection with this Agreement proves to be incorrect
or untrue in any material respect or, if repeated at any time with reference to
the facts and circumstances then existing, would not be correct and true in any
material respects;



(d)
Invalidity: at any time it is or will become unlawful for the Borrower or the
Corporate Guarantor to perform or comply with any of its obligations under this
Agreement or the Security Documents, as the case may be, or any provision of
this Agreement or the Security Documents, is or becomes, or is claimed by the
Borrower or the Corporate Guarantor for any reason, to be invalid or
unenforceable;



(e)
Suspension of business and expropriation: the Borrower or the Corporate
Guarantor changes or threatens to change in any substantial manner the nature or
scope of its business (unless in accordance with clause 12.2(d)), ceases or
suspends or threatens to or cease or suspend the operation of all or a
substantial part of its business;



(f)
Cross Default: the Borrower or the Corporate Guarantor stops payment in respect
of its obligations generally or if any other debenture of or monies borrowed by
the Borrower or the Corporate Guarantor respectively becomes repayable by reason
of default or any amount owing thereunder or in respect thereof is not repaid on
its due date (or within any applicable grace period), or any guarantee or
indemnity given by the Borrower or the Corporate Guarantor respectively is not
honoured when due and called upon or if any security for any such debenture,
monies borrowed, guarantee or indemnity becomes enforceable;



(g)
Appointment of receiver, legal process: an encumbrancer takes possession of, or
a trustee, receiver or similar officer is appointed in respect of, the whole or
substantial part of the business or assets of the Borrower or the Corporate
Guarantor or distress, legal process, sequestration or any form of execution is
levied or enforced upon or instituted against any substantial part of the assets
of the Borrower or the Corporate Guarantor;



(h)
Inability to pay debts: the Borrower or the Corporate Guarantor is deemed unable
to pay its debts within the meaning of Section 254(2) of the Companies Act,
Chapter 50 of Singapore or by reason of financial difficulties, stops, suspends,
or threatens to stop or suspend, making payments with respect to all or a
material part of its debts;


 
27

--------------------------------------------------------------------------------

 

Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement


 (i)
Winding-up: any bona fide step is taken by any person with a view to the
bankruptcy, liquidation, winding up or dissolution of the Borrower or the
Corporate Guarantor (other than for the purpose of undertaking a solvent
reconstruction of the Borrower or the Corporate Guarantor with the consent of
the Lender);



(j)
Arrangement with creditors: the Borrower or the Corporate Guarantor convenes a
meeting of its creditors or proposes or makes any arrangement or composition
with, or any assignment for the benefit of, its creditors or a petition is
presented or a meeting is convened for the purpose of considering a resolution
or other steps are taken for making an administration order against or for
winding up, dissolution, administration or reorganisation of the Borrower or the
Corporate Guarantor (other than for the purposes of and followed by a
reconstruction approved by the Lender);



(k)
Analogous events: anything analogous to any of the events set out in clause
13.1(g), (h), (i) and (j) above occurs under any applicable jurisdiction;



(l)
Judgment Passed: the Borrower or the Corporate Guarantor shall fail to satisfy
any judgment passed against it by any Court of competent jurisdiction;



(m)
Disposal of assets:  the Borrower or the Corporate Guarantor transfers or
disposes of substantial part or the whole of its business or assets save and
except in the ordinary course of business and on ordinary commercial terms on
the basis of arm’s length transaction;



(n)
Cessation of business:  the Borrower or the Corporate Guarantor changes or
threatens to change the nature or scope of its business, suspends or threatens
to suspend a substantial part of the present business operations which it now
conducts directly or indirectly;



(o)
Insolvency:  the Borrower or the Corporate Guarantor is deemed unable to pay its
debts or becomes unable to pay its debts as they fall due or suspends or
threatens to suspend making payments (whether of principal or interest) with
respect to all or any class of its debts;



(p)
Jeopardy:  any security created in any of the Security Documents or otherwise is
in jeopardy;



(q)
Material Adverse Change:  in the opinion of the Lender, there should occur any
material adverse change in the financial condition of the Borrower and/or the
Corporate Guarantor which would affect the Borrower’s and/or the Corporate
Guarantor’s ability to perform its obligations under this Agreement and the
Security Documents;



(r)
Nationalisation: all or a substantial part of the assets or share capital of the
Borrower or the Corporate Guarantor are seized, nationalised, expropriated or
compulsorily acquired by or under the authority of any governmental body or
other authority;


 
28

--------------------------------------------------------------------------------

 
 

Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement


(s)
Moratorium: the Borrower or the Corporate Guarantor begins negotiations or takes
any proceedings or other steps with a view of rescheduling, readjusting or
deferring all or a material part of its indebtedness or a moratorium (including
but not limited to a scheme of arrangement under Section 210 of the Companies
Act, Chapter 50 of Singapore) is agreed or declared by a court of competent
jurisdiction in respect of or affecting any part of its indebtedness or for the
suspension of payments of its indebtedness generally;



(t)
Licence: any authorisations, licence, approval, consent, order or exemption
which is required for the Borrower or the Corporate Guarantor to carry on its
business is withheld withdrawn revoked modified or terminated or has expired and
not renewed;



(u)
Repudiation: the Borrower or the Corporate Guarantor repudiates this Agreement
or the Security Documents, as the case may be;



(v)
Management Authority: all, or almost all, of the Borrower’s present management
is displaced or has its authority curtailed;



(w)
Declared Company: the Borrower or the Corporate Guarantor is declared by the
Minister for Finance to be a company to which Part IX of the Companies Act,
Chapter 50 of Singapore applies; or



(x)
Event or Events: any event or change or series of events or changes occurs
which, in the Lender’s opinion could be expected to have a material and adverse
effect on the ability of the Borrower or the Corporate Guarantor to perform its
obligations under this Agreement or the Security Documents, as the case may be,



then, and in any such case and at any time thereafter the Lender may, by written
notice to the Borrower declare that the Total Secured Amounts to be immediately
due and payable whereupon:-


(i)
the Total Secured Amounts shall become so due and payable;



(ii)
any part of the Facilities which has not been drawndown, utilised or cancelled,
shall be cancelled;



(iii)
this Agreement and the Security Documents shall immediately become enforceable;
and



(iv)
any sum repaid to the Lender by the Borrower shall be applied at the Lender’s
sole discretion towards the settlement and discharge of the Borrower’s
liabilities and obligations under this Agreement.



13.2       Concurrent Proceedings: Notwithstanding any provision hereof, it is
hereby expressly agreed that upon the occurrence of an Event of Default, the
Lender shall have vested in it the right to exercise all or any of the remedies
available whether by this Agreement or by statute or otherwise and upon the
declaration of an Event of Default, the Lender shall be entitled to exercise
such remedies concurrently to recover all monies due and owing to the Lender.


13.3       Enforcement of security: After the security created by the Security
Documents becomes enforceable pursuant to clause 13.1, the Lender shall be
entitled, but not obligated, to enforce the same.

 
29

--------------------------------------------------------------------------------

 
 
Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement
 
13.4       Deficiency in Proceeds of Sale: If the amount realised by the Lender
on a sale or application of the properties and assets deposited with the Lender
after deduction and payment from the proceeds of such sale of all fees, dues,
costs, rates, taxes and other outgoings thereon is less than the amount due to
the Lender and whether at such sale the Lender is the purchaser thereof or
otherwise, the Borrower shall pay to the Lender the difference between the
amount due and the amount so realised and until payment will also pay interest
on such balance at the rate specified in accordance to the terms and condition
of this Agreement.


INDEMNITY


14.1       Indemnity: The Borrower shall fully indemnify the Lender from and
against any expense, loss, damage or liability (as to the amount of which the
certificate of the Lender shall, in the absence of manifest error, be
conclusive) which the Lender may reasonably incur under or in connection with
this Agreement and the Security Documents as a result of the occurrence of any
Event of Default. Without prejudice to its generality, the foregoing indemnity
shall extend to any interest, commission, fees or other amounts whatsoever paid
or payable on account of any funds borrowed in order to carry any unpaid amount
and to any loss (including loss of profit), premium, penalty or expense which
may be incurred in liquidating or employing deposits from third parties required
to make, maintain or fund the Facilities (or any part of it) or any other amount
due or to become due under this Agreement to the extent not otherwise
compensated under any other provisions in this Agreement.


14.2       Currency Indemnity:


(a)
If any sum due from the Borrower under this Agreement or any order or judgment
given or made in relation hereto has to be converted from the currency (“first
currency”) in which the same is payable hereunder or under such order or
judgment into another currency (“second currency”) for the purpose of (i) making
or filing a claim or proof against the Borrower, (ii) obtaining an order or
judgment in any court or other tribunal or (iii) enforcing any order or judgment
given or made in relation hereto, the Borrower shall, subject to the Borrower
receiving a certificate from the Lender showing the calculations (in reasonable
detail) of such costs and expenses together with other relevant documentary
evidence, indemnify and hold harmless the Lender to whom such sum is due from
and against any loss suffered as a result of any discrepancy between (1) the
rate of exchange used for such purpose to convert the sum in question from the
first currency into the second currency and (2) the rate or rates of exchange at
which the Lender may in their ordinary course of business purchase the first
currency with the second currency upon receipt of a sum paid to them in
satisfaction, in whole or in part, of any such order, judgment, claim or proof.



(b)
In the event of the winding up of the Borrower at any time while any amounts or
damages owing to the Lender or under an order rendered in respect thereof shall
remain outstanding the Borrower shall indemnify and hold the Lender harmless
against any deficiency arising or resulting from any variation in rates of
exchange between:



 
(i)
the date as of which the equivalent in any currency (other than US Dollar) of
the amount in US Dollar due or to become due hereunder (other than under this
sub-clause), or under any order into which the relevant obligations in this
Agreement shall have been merged, is calculated for the purposes of such
winding-up; and


 
30

--------------------------------------------------------------------------------

 
 
Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement
 
 
(ii)
the final date or dates for the filing of proofs of claim in such winding-up.
For the purposes of this sub-clause, the final date or dates for the filing of
proofs in a winding-up of the debtor shall be the date fixed by the liquidator
or otherwise applicable under the relevant provisions of law as being the latest
practicable date as at which liabilities of the Borrower may be ascertained for
such winding-up prior to the payment by the liquidator in respect thereof.



(c)
The above indemnities shall constitute separate and independent obligations of
the Borrower from its other obligations under this Agreement and shall not in
any way prejudice or affect or be prejudiced or affected by:-



 
(i)
any collateral or other security now or hereafter held by the Lender for all or
any part of the obligations and payments hereby indemnified; and



 
(ii)
any right of subrogation, lien or security to which the Lender may be otherwise
entitled.



Any such deficiency as aforesaid shall be deemed to constitute a loss suffered
by the Borrower and no proof or evidence of any actual loss shall be required by
the Borrower or its liquidator. In the case of clause 14.2(b), the amount of
such deficiency shall not be deemed to be reduced by any variation in rates of
exchange occurring between the said final date or dates for the filing of proofs
distribution.


14.3       Indemnity for acting on facsimile instructions:


(a)
The Borrower hereby authorises the Lender to accept and act on all facsimile
instructions on all matters pertaining to the Facilities provided that in each
and every case the facsimile instruction (i) bears the facsimile signature of
the duly authorised signatory(ies) of the Borrower  and (ii) is legible and
complete.



(b)
The Borrower undertakes to mail to the Lender the original transaction
instructions in writing duly signed by the authorised signatory(ies) within
three (3) Business Days from the date of the facsimile instructions issued to
the Lender or such longer period as agreed by the Lender.  Failure to comply as
aforesaid shall not constitute a revocation of the authorisation, indemnity or
in any way affect any waiver contained in the indemnity herein contained.



(c)
The Lender shall not be liable for any loss or liability whatsoever arising out
of or in connection with the Lender acting in accordance with such authorisation
or taking instructions from the Borrower and/or the Borrower’s authorised
signatory(ies) provided that the Lender has acted in good faith on the belief
that such facsimile instructions are genuine and validly issued by the Borrower
or any delay or failure in any transmission or communication facilities
regardless of the circumstances prevailing at the time of such instruction
provided that such delay or failure was not caused by or due to the acts and/or
omissions of the Lender.



(d)
No cancellations or amendments may be made by the Borrower in respect of any
facsimile instructions if the Lender has already acted on such facsimile
instructions.


 
31

--------------------------------------------------------------------------------

 
 
Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement
 
(e)
The Borrower hereby agrees and undertakes to indemnify the Lender, its
successors in title and assigns and at all times to keep the Lender, fully and
completely indemnified from and against any loss, damage, cost, expense,
liability, action, proceedings, demands or claims suffered or incurred or
sustained by the Lender as a result of the Lender having acted in good faith on
the facsimile instructions duly authorised by the Borrower’s authorised
signatory(ies). The Borrower shall not be liable to indemnify the Lender for any
loss, damage, cost, expense, liability, action, proceedings, demands or claims
which the Lender may incur or suffer as a result of the Lender’s own negligence,
wilful misconduct, fraud or breach.



PAYMENTS


15.1       By the Borrower: All payments to be made by the Borrower hereunder
for the account of the Lender, shall be made in US Dollar in same day funds not
later than 11.00 am (Singapore time) on the relevant day to the Lender’s account
as the Lender may have notified to the Borrower.


15.2       Taxes: The Borrower will pay all goods and services tax and all other
similar levies and taxes (if any) now or hereafter imposed by any laws of
Singapore on any payment under this Agreement and indemnify the Lender against
such payment. The Lender shall have the right to, with prior notice in writing
to the Borrower, debit the same from the Borrower’s account(s) if the Borrower
defaults in making such payments.


15.3       Withholdings: All payments by the Borrower under this Agreement,
whether in respect of principal, interest, commission, fees or any other amount,
shall be made in full without any deduction or withholding (whether in respect
of set off, counterclaim, duties, taxes, charges or otherwise whatsoever) unless
the deduction or withholding is required by law, in which event the Borrower
shall:


(a)
ensure that the deduction or withholding does not exceed the minimum amount
legally required;



(b)
forthwith pay to the Lender such additional amount so that the net amount
received by the Lender will equal the full amount which would have been received
by it had no such deduction or withholding been made;



(c)
pay to the relevant taxation or other authorities within the period for payment
permitted by applicable law the full amount of the deduction or withholding
(including, but without prejudice to the generality of the foregoing, the full
amount of any deduction or withholding from any additional amount paid pursuant
to this clause);



(d)
furnish to the Lender, within the period for payment permitted by applicable
law, either:



 
(i)
a copy of the official receipt of the relevant taxation authorities in respect
of all amounts so deducted or withheld as aforesaid; or



 
(ii)
if such receipts are not issued by the relevant taxation authorities on payments
to them of amounts so deducted or withheld, a copy of the certificate of
deduction or equivalent evidence of the relevant deduction or withholding,


 
32

--------------------------------------------------------------------------------

 
 
Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement
 
Provided That the Lender shall have furnished to the Borrower a certificate
setting forth the computation of such additional amounts required to be paid by
the Borrower in reasonable detail and supported by relevant documentary
evidence.


15.4       Date: If any payment would otherwise be due on a day which is not a
Business Day it shall be due on the next succeeding Business Day or, if that
Business Day falls in the following month, the preceding Business Day.


SET OFF


16.1       Set-Off: Following the declaration of an Event of Default under
clause 13.1, the Lender may without notice to the Borrower combine, consolidate
or merge all or any of the Borrower’s accounts with, and liabilities to, the
Lender and may set off transfer or apply any sum standing to the credit of any
such accounts in or towards the satisfaction of any of the Borrower’s
liabilities to the Lender under this Agreement, and may do so notwithstanding
that the obligation of the Borrower or the Lender are primary or collateral,
booked or payable at different branches (including branches outside Singapore),
or the balances on such accounts and the liabilities may not be expressed in the
same currency and the Lender is hereby authorised to effect any necessary
conversions at the then prevailing spot buying rate quoted by or available to
the Lender. If the amount of an obligation is unascertained, the Lender may
estimate that amount and set-off or debit based on the estimated amount subject
to a final settlement being made between the Borrower and the Lender when the
amount of the obligation is ascertained.  The foregoing shall be without
prejudice and in addition to any rights of set-off, combination of accounts,
lien, security or other right to which the Lender is at any time otherwise
entitled to (whether by operation of law, contract or otherwise).


DISTRIBUTION OF PROCEEDS


17.1       Distribution of Proceeds: Upon enforcement of this Agreement, all
monies and other property held or received by the Lender under this Agreement
shall (subject to the payment of debts which by law have priority) be applied in
the following manner:-


(a)
first, in payment of all documented costs, charges, expenses and liabilities
incurred by the Lender and every agent, delegate or other person appointed by
the Lender under this Agreement or in the enforcement of this Agreement or in
the performance of any duties or the exercise of any powers vested in it or him
under this Agreement;



(b)
second, in or towards payment of the liabilities of the Borrower in respect of
the Total Secured Amounts (other than principal and any interest thereon) due to
the Lender;



(c)
third, in or towards payment of all interest (including interest on overdue
interest) which has accrued on the Total Secured Amounts to the date of such
application; and


 
33

--------------------------------------------------------------------------------

 
 
Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement
 
(d)
fourth, in or towards payment of the principal amount of the Facilities due to
the Lender,



and the surplus (if any) after the payment in full of all liabilities of the
Borrower under this Agreement shall be paid to or to the order of the Borrower
or such other person for the time being entitled thereto, PROVIDED ALWAYS THAT
if any sum paid or recovered in respect of the liabilities of the Borrower under
this Agreement is less than the Total Secured Amounts then due, the Lender may
apply that sum to principal, interest, fees or any other amount due under this
Agreement in such proportions and order and generally in such manner as
instructed by the Lender.


FEES AND EXPENSES


18.1       Expenses: The Borrower shall on demand pay to the Lender on a full
indemnity basis:


(a)
all costs and expenses (including legal fees, on a solicitor and client basis,
and out-of-pocket expenses) whether on a abortive basis or otherwise reasonably
incurred in connection with the negotiation, preparation, execution and
perfection of this Agreement, the Security Documents and any related documents;
and



(b)
all costs and expenses (including legal fees, on a solicitor and client basis,
and out-of-pocket expenses) incurred in connection with the preservation or
enforcement or attempted preservation or enforcement of any of rights of the
Lender under this Agreement, the Security Documents or any related documents.



All such payments shall be made in the currencies in which such costs and
expenses have been incurred. If the Lender in its discretion pays any legal
fees, stamp duty, governmental or statutory levies and taxes and other costs,
expenses or other moneys whatsoever which the Borrower is required but fails to
pay under this Agreement, then on default of such payment by the Borrower, the
Borrower shall (subject to it receiving a certificate from the Lender showing
the calculations (in reasonable detail) of such costs and expenses together with
other relevant documentary evidence), repay the same to the Lender, within ten
(10) days of receipt of such certificate, together with interest thereon at the
rate(s) referred herein calculated from the date of payment thereof by the
Lender up to the date of repayment by the Borrower.


18.2      Stamp duty: The Borrower shall pay any stamp, documentary and other
similar duties and taxes (if any) to which this Agreement or any related
documents may be subject or give rise and shall fully indemnify the Lender from
and against any expense, damage, loss or liability which it may incur as a
result of any delay or omission by the Borrower to pay any such duties.


MISCELLANEOUS


19.1       Evidence of indebtedness: In any proceedings relating to this
Agreement a statement as to any amount due to the Lender under this Agreement
which is certified as being correct by an officer of the Lender duly authorised
for that purpose, shall, unless otherwise provided in this Agreement, save for
manifest error, be final and conclusive and binding on the Borrower. The entries
in the accounts which the Lender maintains in accordance with its usual practice
shall be prima facie evidence of the existence and amounts of the obligations of
the Borrower recorded in them.

 
34

--------------------------------------------------------------------------------

 
 
Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement
 
19.2       Right to Debit: The Borrower irrevocably authorises the Lender to
debit its accounts with the Lender (whether in Singapore or elsewhere) as the
Lender deems fit, in the event of any occurrence of an Event of Default and
without any further notice to the Borrower for the payment of the Total Secured
Amounts and any other amounts owing to the Lender.


19.3       Reconstruction of Borrower and Lender: The liabilities and/or
obligations created by this Agreement shall continue to be valid and binding for
all purposes whatsoever notwithstanding any change by amalgamation,
reconstruction or otherwise which may be made in the constitution of the Lender
and similarly the liabilities and/or obligations created by this Agreement
continue to be valid and binding for all purposes whatsoever notwithstanding any
liquidation (compulsory or voluntary) affecting the Borrower or any change by
amalgamation, reconstruction or otherwise howsoever in the constitution of the
Borrower, and it is expressly declared that no change of any sort whatsoever in
relation to or affecting the Borrower shall in any way affect the liabilities
and/or obligations created hereunder in relation to any transaction whatsoever
whether past present and future.


19.4       Rights cumulative, waivers: The rights of the Lender under this
Agreement are cumulative, and may be exercised as often as it considers
appropriate and are in addition to its rights under any applicable law. The
rights of the Lender in relation to the Facilities and/or the Total Secured
Amounts (whether arising under this Agreement or under any applicable law) shall
not be capable of being waived or varied otherwise than by an express waiver or
variation in writing; and in particular any failure to exercise or any delay in
exercising any of such rights shall not operate as a waiver or variation of that
or any other such right; any defective or partial exercise of any of such rights
shall not preclude any other or further exercise of that or any other such
right; and no act or course of conduct or negotiation on its part or on its
behalf shall in any way preclude them from exercising any such right or
constitute a suspension or any variation of any such right.


19.5       Time: Time shall be of the essence of this Agreement.


19.6       Notices: Any notice or communication under or in connection with this
Agreement shall be in writing and shall be delivered personally, or by post, or
facsimile (followed by post) addressed to the respective parties given in this
Agreement or at such other address as the recipient may have notified to the
other parties hereto in writing. Proof of posting or despatch of any notice or
communication to any party to this Agreement shall be deemed to be proof of
receipt:


(a)         if personally delivered, at the time of delivery;


(b)         in the case of posting, on the fifth (5th) day after posting; and


(c)
in the case of facsimile transmission, at the time the transmission report is
received by the sender which purports to confirm that the addressee has received
such facsimile in full and without error.


 
35

--------------------------------------------------------------------------------

 
 
Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement
 
The following are the respective addresses and facsimile numbers of the parties
hereto:-


THE BORROWER


KULICKE & SOFFA PTE. LTD.
(registration number 199902120H)
Address : No. 6 Serangoon North Ave 5, #03-16 Singapore 554910
Fax No: (65) 68809488
Attention: Jonathan H. Chou


THE LENDER


 
DBS BANK LTD.

 
Address:    6 Shenton Way, 43rd Floor

 
                  DBS Building Tower One

 
                  Singapore 068809

 
Fax:         (65) 62242742

 
Attention: Rita Rai / Albert Ng

 
19.7       Invalidity of any provision: If any of the provisions of this
Agreement becomes invalid, illegal or unenforceable in any respect under any
law, the validity, legality and enforceability of the remaining provisions shall
not in any way be affected or impaired and the remaining provisions of this
Agreement shall be construed as if such invalid, illegal or unenforceable
provisions or part thereof had never been contained in this Agreement.


19.8       Governing Law: This Agreement is governed by, and shall be construed
in accordance with, the laws of Singapore. The parties hereby irrevocably and
unconditionally submit to the non-exclusive jurisdiction of the Singapore courts
to hear and determine suit, action or proceeding, and to settle any dispute
which may arise out of or in connection with this Agreement, waives any
objection which the Borrower may have at any time to such courts being nominated
as the forum to hear and determine any proceedings and agrees not to claim that
any court is not a convenient or appropriate forum. Nothing in this clause 19.8
shall limit the right of the Lender to take proceedings against the Borrower in
any other court of competent jurisdiction nor shall the taking of proceedings in
one or more jurisdictions preclude the Lender from taking proceedings in any
other jurisdiction, whether concurrently or not.


19.9       Modification and Indulgence: The Lender may at any time without in
any way affecting this Agreement:-


(a)
grant to the Borrower or to any surety any time or indulgence; and/or



(b)
renew any bill, notes or other negotiable securities; and/or


 
36

--------------------------------------------------------------------------------

 
 
Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement
 
(c)
deal with, exchange, release or modify or abstain from perfecting or enforcing
any securities or other guarantees or rights it may now or at any time hereafter
or from time to time have from or against the Borrower or any other person;
and/or



(d)
compound with the Borrower or any other person.



19.10     Variation of Terms: It is hereby expressly agreed and declared by the
parties hereto that notwithstanding any of the provisions of this Agreement to
the contrary, the provisions and terms of this Agreement may at any time and
from time to time be mutually varied or amended by the parties hereto by means
of a mutual exchange of letters or such other means as the parties may agree
from time to time whereupon such amendments and variations shall be deemed to
have been amended or varied accordingly and shall be read and construed as if
such amendments and variations have been incorporated in and had formed part of
this Agreement at the time of execution hereof.


19.11     Disclosure of Information: The Borrower hereby agrees and permits the
Lender its officers (as defined in the Banking Act, Chapter 19 of Singapore (the
“Banking Act”)) and agents for as long as the Facilities shall subsist and any
monies shall be due and remain outstanding under this Agreement, to disclose any
information relating to the Facilities to:-


(i)
any person to whom such disclosure is required under any law (including, without
limitation, the Banking Act) or pursuant to any court order;



(ii)
any person in connection with a transfer or proposed transfer. For the purposes
of this sub-clause, “transfer” includes any assignment or transfer of any of the
Lender’s rights or obligations, any participation, sub-participation, transfer
of credit or other risk (entirely or in part) or benefit (entirely or in part)
by any means, and entry into any other contractual relationship, in relation to
the Facilities;



(iii)
any person for the purposes of enforcing or protecting its rights or interests
in relation to the Facilities;



(iv)
any person in connection with any insolvency proceeding (including judicial
management, winding-up, compromise or arrangement, and receivership) relating to
the Borrower;



(v)
the Commissioner of Stamp Duties and any other government department, agency or
statutory board if it is, the Lender’s opinion, necessary in connection with the
Facilities; and



(vi)
to any companies within the Lender’s group of companies (i.e. DBS Group Holdings
Ltd and its subsidiaries, direct or indirect) in connection with the promotion
of financial products and services offered by any such companies.



19.12     Assignment: The Lender may transfer or assign all or part of its
rights, benefits and/or obligations under this Agreement to one or more
financial institution(s) licensed under the Banking Act or to its affiliates,
and:-


(a)
for such purposes may disclose to a potential assignee or transferee who derives
or may derive rights or obligations under or by reference to this Agreement such
information about the Borrower as shall have been made available to the Lender
generally in accordance with clause 19.11;


 
37

--------------------------------------------------------------------------------

 
 
Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement
 
(b)
where the Lender transfers its obligations or any part thereof, the Borrower
shall execute such documents as are reasonably necessary to release the Lender
to the extent of the transfer and join the transferee as a party hereto; and



(c)
where the Lender transfers all its obligations and rights hereunder the Borrower
shall thereafter deal solely with the transferee with respect to payments,
notices and other matters relating to the administration of this Agreement.



The Borrower shall not assign or transfer any rights or obligations under this
Agreement. The Lender will promptly notify the Borrower of any transfer or
assignment made under this clause 19.12.


19.13     Force Majeure: The Facilities may at any time be terminated by the
Lender if it can reasonably shown there has been a material adverse change in
the local, national or international financial, political or economic conditions
or currency exchange controls as would reasonably be likely to materially
prejudice the obligations of the Borrower under the Facilities.


19.14     Immunity: Neither the Borrower nor any of its subsidiaries or any of
the assets of the Borrower or the subsidiaries has any right to immunity in any
jurisdiction or court from any set off, legal proceedings, attachment prior
judgment or other legal process on the grounds of sovereignty or otherwise, and
to the extent that the Borrower or any of its subsidiaries may acquire such
right to immunity, the Borrower hereby irrevocably waives such right to
immunity.


19.15     Monetary Authority of Singapore: The Facilities shall be at all times
governed by such rules, regulations and/or directives (whether or not having the
force of law) required of or imposed upon the Lender from time to time and at
any time by the Monetary Authority of Singapore or any authority having
jurisdiction over the Lender in Singapore.


19.16     English Language: All notices or communication under or in connection
with this Agreement shall be in the English Language or if in any other
language, accompanied by a translation in English. In the event of any conflict
between the English text and the text in any other language, the English text
shall prevail.


19.17     Successors Bound: This Agreement shall be binding upon and enure for
the benefit of the Lender and the Borrower and their respective successors.


19.18     Incorporation of Letter of Offer and Standard Terms and Conditions:
The Letter of Offer and the Standard Terms and Conditions shall be taken read
and be construed as an essential part of this Agreement. In the event of any
inconsistency or discrepancy between the Letter of Offer, the Standard Terms and
Conditions and this Agreement, the provisions of this Agreement shall prevail.


19.19     Third Party Rights: Unless expressly provided to the contrary in this
Agreement, a person who is not a Party has no right under the Contracts (Rights
of Third Parties) Act, Chapter 53B of Singapore to enforce or to enjoy the
benefit of any term of this Agreement. Notwithstanding any terms of this
Agreement the consent of any third party is not required for any variation
(including any release or compromise of any liability under) or termination of
this Agreement.

 
38

--------------------------------------------------------------------------------

 
 
Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement
 
IN WITNESS WHEREOF the parties have hereto set their respective seals and hands
the day and year first abovewritten.


The execution of this Agreement by
)
KULICKE & SOFFA PTE. LTD.
)
(registration number 199902120H) was duly effected
)
in a manner authorised by its Articles of
)
Association under the Seal of
)
KULICKE & SOFFA PTE. LTD.
)
(registration number 199902120H)
)
which said Seal was hereunto duly affixed
)
in the presence of:-
)



/s/ Bruno Guilmart
 
/s/ Jonathan Chou
Director
  
Director


 
39

--------------------------------------------------------------------------------

 
 
Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement
 
SIGNED by ONG KAH THYE
 
) DBS BANK LTD.
   
) (registration number 196800306E)
as Attorney for and on behalf of
 
) By its Attorneys
DBS BANK LTD.
 
)
(registration number 196800306E)
 
)  /s/ Ong Kah Thye
in the presence of:-
         
/s/ Ng Theng Tude Albert
  
 


 
40

--------------------------------------------------------------------------------

 
 
Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement
 
SCHEDULE 1
Conditions Precedent


1.
The Letter of Offer, this Agreement and the Security Documents have been duly
accepted and executed by the parties thereto and duly stamped, if required,
pursuant to the provisions of the Stamp Duties Act.



2.
A certificate signed by a director of the Borrower substantially in the form set
out in Part I of Schedule 2 and the documents therein referred to.



3.
A certificate signed by a director of the Corporate Guarantor substantially in
the form set out in Part II of Schedule 2 and the documents therein referred to.



4.
A certificate of incumbency and true signature of the officer executing the
Corporate Guarantor, signed by the secretary or assistant secretary of the
Corporate Guarantor (if applicable).



5.
Evidence that the particulars in respect of the charge created by the Debenture
has been duly lodged with the Accounting and Corporate Regulatory Authority of
Singapore and that, immediately prior to the lodgement of such particulars, a
search conducted revealed that there are no other charges that have been
registered in the Register of Charges relating to the Borrower which would
adversely affect the interest of the Lender.



6.
Winding up search conducted on the Borrower at the High Court of Singapore which
confirms that no winding up order has been made against the Borrower. In the
event the winding up search results on the Borrower is not available to the
Lender, the relevant statutory declaration in the form prescribed by the Lender
shall have been signed by a director of the Borrower declaring that the Borrower
is not wound up and that no winding up petition has been presented against the
Corporate Guarantor.



7.
Documentary evidence that the Corporate Guarantor has appointed a process agent
in Singapore to receive service of process.



8.
The Borrower shall have delivered to the Lender certified true copies of the
insurance policy(ies), cover notes & premium receipts from insurers acceptable
to the Lender covering all assets charged to the Lender pursuant to the
Debenture and in accordance with such conditions as mentioned in clause 12.1(o)
hereof.



9.
The Borrower shall have delivered to the Lender certified copies of any
consents, licenses, approvals or authorisations of any governmental or
supervising authority bureau, agency or institution required in connection with
the Facilities or otherwise in connection with the matters contemplated by this
Agreement.



10.
A legal opinion in form and substance acceptable to the Lender from
Pennsylvania, United State of America counsel in respect of the legality,
validity and enforceability of the Corporate Guarantee in Pennsylvania, United
States of America.


 
41

--------------------------------------------------------------------------------

 
 
Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement
 
11.
A legal opinion in form and substance acceptable to the Lender from its
Singapore counsel, Messrs Allen & Gledhill LLP, in respect of the legality,
validity and enforceability of this Agreement and the Debenture in Singapore.



12.
All fees due and payable to the Lender under this Agreement shall have been
settled in full by the Borrower.



13.
Evidence of the termination of the credit facilities dated 29 September 2010
made between Kulicke & Soffa Global Holding Corporation and DBS Bank Ltd, Labuan
Branch to the satisfaction of the Lender.


 
42

--------------------------------------------------------------------------------

 
 
Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement
 
SCHEDULE 2
Certificate
Part I
(to be given by the Borrower)
referred to in paragraph 2 of Schedule 1


(Letterhead of the Borrower)


To: DBS BANK LTD.


I, [name] a director of KULICKE & SOFFA PTE. LTD. (registration number
199902120H) (the “Borrower”) of [address], HEREBY CERTIFY that:


(a)
attached hereto, marked “A”, are true, correct and up to date copies latest
Memorandum and Articles of Association of the Borrower;



(b)
attached hereto, marked “B”, is a true and correct copy of the resolution duly
passed by the board of directors of the Borrower duly convened and held on
*             2011:



 
(i)
approving the terms of, and the transactions contemplated by a facilities
agreement (“Facilities Agreement”) to be entered into between (1) the Borrower,
and (2) DBS BANK LTD. (as Lender) relating to a short term loan facility of up
to US Dollar Twelve Million (USD12,000,000.00) and a revolving credit facility
of up to US Dollar Eight Million (USD8,000,000.00) (collectively the
“Facilities”) and any Security Document (as defined in the Facilities Agreement)
to which it is a party and resolving that it executes the Facilities Agreement
and any Security Document to which it is a party; and



 
(ii)
authorising a specified person or persons for the execution, delivery and
performance of the Facilities Agreement and such other documents relating to the
Facilities (including but not limited to the STL Drawing Notice, the RC Drawing
Notice or the Security Documents (as defined in Facilities Agreement)) on its
behalf and where required the affixation of its common seal thereto in
accordance with its Memorandum and Articles of Association,



and such resolutions have not been amended, modified or revoked and are in full
force and effect;


(c)
attached hereto, marked “C”, is the list of signatories of all the authorised
signatories of the Borrower and their respective specimen signatures, any one
(1) of whom has been authorised to give notices and communications under or in
connection with the Facilities Agreement.



Signed:        .....................
Director
Date:

 
43

--------------------------------------------------------------------------------

 
 
Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement
 
I, [name], a director of KULICKE & SOFFA PTE. LTD. (registration number
199902120H) (the “Borrower”) hereby certify that [name of director giving above
certificate] is a duly appointed director of the Borrower and that the signature
above is his/her signature.


Signed:        ....................
Director
Date:

 
44

--------------------------------------------------------------------------------

 
 
Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement
 
Part II
(to be given by the Corporate Guarantor)
referred to in paragraph 3 of Schedule 1


(Letterhead of the Corporate Guarantor)


To: DBS BANK LTD.


I, [name] [an officer] of KULICKE AND SOFFA INDUSTRIES, INC (Company No. **)
(the “Corporate Guarantor”) of [address], HEREBY CERTIFY that:


(a)
attached hereto, marked “A”, are true, correct and up to date copies of the
constitutional documents of the Corporate Guarantor;



(b)
attached hereto, marked “B”, is a true and correct copy of the resolution duly
passed by the board of directors of the Corporate Guarantor duly convened and
held on *             2011:



 
(i)
approving the terms of, and the transactions contemplated by, the Corporate
Guarantee to be executed by the Corporate Guarantor in favour of DBS Bank Ltd.
in respect of a facilities agreement (“Facilities Agreement”) to be entered into
between (1) KULICKE & SOFFA PTE. LTD. (as Borrower), and (2) DBS BANK LTD. (as
Lender) relating to a short term loan facility of up to US Dollar Twelve Million
(USD12,000,000.00) only and a revolving credit facility of up to US Dollar Eight
Million (USD8,000,000.00) (collectively the “Facilities”);



 
(ii)
authorising a specified person or persons for the execution, delivery and
performance of the Corporate Guarantee (as defined in the Facilities Agreement)
and such other documents relating to the Facilities and where required the
affixation of its common seal thereto in accordance with its constitutional
documents,



and such resolutions have not been amended, modified or revoked and are in full
force and effect;


(c)
attached hereto, marked “C”, is the list of signatories of all the authorised
signatories of the Corporate Guarantor and their respective specimen signatures,
any one (1) of whom has been authorised to give notices and communications under
or in connection with the Corporate Guarantee.



Signed:        .....................
Title:


Date:

 
45

--------------------------------------------------------------------------------

 
 
Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement
 
I, [name], [an officer] of KULICKE AND SOFFA INDUSTRIES, INC (Company No. **)
(the “Corporate Guarantor”) hereby certify that [name of [officer] giving above
certificate] is a duly appointed [officer] of the Borrower and that the
signature above is his/her signature.


Signed:        ....................
Title:


Date:

 
46

--------------------------------------------------------------------------------

 
 
Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement
 
SCHEDULE 3
STL Drawing Notice


To:        DBS BANK LTD.
(as Lender)


[Date]


Facilities Agreement dated *     2011


We refer to the STL Facility constituted by a facilities agreement dated [*] day
of [*] 2011 (the “Facilities Agreement”) between (1) KULICKE & SOFFA PTE. LTD.
(registration number 199902120H) (“Borrower”); and (2) DBS BANK LTD.
(registration number 196800306E) (“Lender”).


Terms defined in the Facilities Agreement shall have the same meanings herein.


We hereby:


(a)
give you notice that we wish to make a STL Drawing under the STL Facility in the
amount of [**] only on [ * ] 2011;



(b)
elect the tenure of the STL Interest Period to be for a period of one (1) / two
(2) / three (3) / six (6) month(s); [delete whichever not applicable]



(c)
request you to remit the STL Drawing directly to [**];



(d)
confirm that:-



 
(i)
the conditions contained in clause 4.1 of the Facilities Agreement are satisfied
as at the date hereof and we know of no reason why it should not be satisfied as
at the date referred to in (a) above;



 
(ii)
the representations and warranties contained in clause 11.1 of the Facilities
Agreement if repeated at the date of this STL Drawing Notice with reference to
the facts and circumstances subsisting at the date of this STL Drawing Notice
would be true and accurate in all material respects; and



 
(iii)
no event of default mentioned in clause 13.1 has occurred which constitutes, or
with the lapse of time and or the giving of notice and/or a relevant
determination would constitute a default.



Yours faithfully


…………….....................................
for and on behalf of
KULICKE & SOFFA PTE. LTD.
(registration number 199902120H)

 
47

--------------------------------------------------------------------------------

 
 
Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement
 
SCHEDULE 4
STL Rollover Notice


To:        DBS BANK LTD.
(as Lender)


[Date]


Facilities Agreement dated *       2011


We refer to the STL Facility constituted by a facilities agreement dated [*] day
of [*] 2011 (the “Facilities Agreement”) between (1) KULICKE & SOFFA PTE. LTD.
(registration number 199902120H) (“Borrower”); and (2) DBS BANK LTD.
(registration number 196800306E) (“Lender”).


Terms defined in the Facilities Agreement shall have the same meanings herein.


We hereby:


(a)
give you notice that we wish to rollover a STL Drawing of ______________ having
a STL Interest Payment Date on * and the Rollover is to have a STL Interest
Period of * months after the date of the Rollover provided that the Lender has
the funds for the requested STL Interest Period;



(b)
request you to remit the Drawing to
[                                                              ];



(c)
confirm that:-



 
(i)
the conditions contained in clause 4.1 of the Facilities Agreement are satisfied
as at the date hereof and we know of no reason why it should not be satisfied as
at the date referred to in (a) above;



 
(ii)
the representations and warranties contained in clause 11.1 of the Facilities
Agreement if repeated at the date of this STL Rollover Notice with reference to
the facts and circumstances subsisting at the date of this STL Rollover Notice
would be true and accurate in all material respects; and



 
(iii)
no event of default mentioned in clause 13.1 has occurred which constitutes, or
with the lapse of time and or the giving of notice and/or a relevant
determination would constitute a default.



Yours faithfully


.............................................................................
for and on behalf of
KULICKE & SOFFA PTE. LTD.
(registration number 199902120H)


* delete whichever is inapplicable

 
48

--------------------------------------------------------------------------------

 
 
Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement
 
SCHEDULE 5
RC Drawing Notice


To:        DBS BANK LTD.
(as Lender)


[Date]


Facilities Agreement dated *      2011


We refer to the RC Facility constituted by a facilities agreement dated [*] day
of [*] 2011 (the “Facilities Agreement”) between (1) KULICKE & SOFFA PTE. LTD.
(registration number 199902120H) (“Borrower”); and (2) DBS BANK LTD.
(registration number 196800306E) (“Lender”).


Terms defined in the Facilities Agreement shall have the same meanings herein.


We hereby:


(a)
give you notice that we wish to make a RC Drawing under the RC Facility
of                         on        * 2011;



(b)
elect the tenure of the RC Interest Period to be for a period of one (1) / two
(2) / three (3) / six (6) month(s); [delete whichever not applicable]



(c)
request you to remit the RC Drawing to
[                                                              ];



(d)
confirm that:-



 
(i)
the conditions contained in clause 4.1 of the Facilities Agreement are satisfied
as at the date hereof and we know of no reason why it should not be satisfied as
at the date referred to in (a) above;



 
(ii)
the representations and warranties contained in clause 11.1 of the Facilities
Agreement if repeated at the date of this RC Drawing Notice with reference to
the facts and circumstances subsisting at the date of this RC Drawing Notice
would be true and accurate in all material respects; and



 
(iii)
no event of default mentioned in clause 13.1 has occurred which constitutes, or
with the lapse of time and or the giving of notice and/or a relevant
determination would constitute a default.



Yours faithfully


…………….....................................
for and on behalf of
KULICKE & SOFFA PTE. LTD. (registration number 199902120H)

 
49

--------------------------------------------------------------------------------

 
 
Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement
 
SCHEDULE 6
RC Rollover Notice


To:        DBS BANK LTD.
(as Lender)


[Date]


Facilities Agreement dated *      2011


We refer to the RC Facility constituted by a facilities agreement dated [*] day
of [*] 2011 (the “Facilities Agreement”) between (1) KULICKE & SOFFA PTE. LTD.
(registration number 199902120H) (“Borrower”); and (2) DBS BANK LTD.
(registration number 196800306E) (“Lender”).


Terms defined in the Facilities Agreement shall have the same meanings herein.


We hereby:


(a)
give you notice that we wish to rollover a RC Drawing of _____________ having a
RC Interest Payment Date on * and the Rollover is to have a RC Interest Period
of * months after the date of the Rollover provided that the Lender has the
funds for the requested RC Interest Period;



(b)
request you to remit the Drawing to
[                                                              ];



(c)
confirm that:-



 
(i)
the conditions contained in clause 4.1 of the Facilities Agreement are satisfied
as at the date hereof and we know of no reason why it should not be satisfied as
at the date referred to in (a) above;



 
(ii)
the representations and warranties contained in clause 11.1 of the Facilities
Agreement if repeated at the date of this RC Rollover Notice with reference to
the facts and circumstances subsisting at the date of this RC Rollover Notice
would be true and accurate in all material respects; and



 
(iii)
no event of default mentioned in clause 13.1 has occurred which constitutes, or
with the lapse of time and or the giving of notice and/or a relevant
determination would constitute a default.



Yours faithfully


.............................................................................
for and on behalf of
KULICKE & SOFFA PTE. LTD. (registration number 199902120H)


* delete whichever is inapplicable

 
50

--------------------------------------------------------------------------------

 
 
Kulicke & Soffa Pte. Ltd. (registration
number 199902120H)
Short Term Loan Facility of up to
USD12,000,000.00 & Revolving Credit
Facility of up to USD8,000,000.00
- Facilities Agreement
 
Dated this 4th day of April 2011


SHORT TERM LOAN FACILITY OF UP TO USD12,000,000.00
REVOLVING CREDIT FACILITY OF UP TO USD8,000,000.00


FACILITIES AGREEMENT


Between


KULICKE & SOFFA PTE. LTD.
(registration number 199902120H)
(the Borrower)


And


DBS BANK LTD.
(registration number 196800306E)
 (the Lender)

 
51

--------------------------------------------------------------------------------

 